Exhibit 10.1 

 

 

 

ACQUISITION AGREEMENT

 

AMONG 

 

GENEREX BIOTECHNOLGY CORPORATION., a Delaware corporation, 

 

HEMA DIAGNOSTIC SYSTEMS, LLC, a Florida limited liability company



 

AND



 

STEPHEN L BERKMAN

And the other Equity Owners of Hema Diagnostic Systems, LLC 

 

January 18, 2017

 

 



 

ACQUISITION AGREEMENT

 

ACQUISITION AGREEMENT (this “Agreement”), dated as of January 18, 2017, by and
among Generex Biotechnology Corporation, a Delaware corporation (the
“Purchaser”), Hema Diagnostic Systems, LLC, a Florida limited liability company
(the “Acquiree”), Stephen L. Berkman (“Berkman”) the majority equity owner of
Acquiree, and as to certain matters, the other equity owners of Acquiree, as
listed in Exhibit A (together with Berkman, the “Members”). Purchaser, Acquiree
and the Stockholders are each a “Party” and referred to collectively herein as
the “Parties.”

 

WHEREAS, Acquiree has 20,000 authorized Membership Equity Units (“Acquiree
Membership Units”), of which 10,000 Acquiree Membership Units have been issued;
and

 

WHEREAS, Berkman is the owner of 9,989 Acquiree Membership Units, with the
remaining Acquiree Membership Units owned by the other Members as set out in
Exhibit A; and

 

WHEREAS, Berkman and Lawrence Salvo (“Salvo”) are the owners of all of the
shares of Hema Diagnostics Systems Panama S.A., a Panamanian corporation (“Hema
Panama”) and Rapid Medical Diagnotics, Inc., a Florida corporation (“Rapid”);
and

 

WHEREAS, at closing, Berkman and Salvo will contribute all of their shares in
Hema Panama and Rapid to Acquiree. and

 

WHEREAS, Purchaser desires to acquire (the “Acquisition”) 4,950 Acquiree
Membership Units; and

 

WHEREAS, Purchaser shall have the right to contribute 20,000 shares of
Purchaser’s Common Stock to the capital of Acquiree and receive additional 300
Acquiree Membership Units in exchange so that Purchaser will have a total of
fifty-one percent (51%) of the outstanding Acquiree Membership Units.

 

WHEREAS, following the Acquisition, Purchaser Intends to engage in a one for one
thousand (1,000) reverse stock split of its common stock in the (the “RSS”),
provided, however, that the exact ratio may be revised based on market
conditions; and

 

WHEREAS, Purchaser, Berkman and Acquiree shall execute an Amended and Restated
Operating Agreement which will be substantially similar to the draft Operating
Agreement attached hereto as Exhibit B.

 



NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

 

ARTICLE I. THE ACQUISITION

 

1.1 The Acquisition. Subject to the terms and conditions set forth in this
Agreement:

(a) On the Closing Date, Purchaser shall issue to Berkman a number of shares of
Generex Common Stock, par value $.0001 per share, having a value of $250,000,
based on the closing bid price for the Common Stock on the OTCQB, or the OTCPINK
on the trading day immediately preceding the Closing Date (the “Closing Date
Common Stock”).

(b) At Closing, Berkman, Lawrence Salvo and Luis Agudelo shall transfer to the
Purchaser the legal and beneficial title to 4,950 Acquiree Membership Units, of
which 4,939 will be transferred by Berkman, 10 by Lawrence Salvo and 1 by Luis
Agudelo, free and clear of all Security Interest, and the Acquiree shall mark
its transfer books to indicate the Purchaser’s ownership off 4,950 Acquiree
Membership Units.

(c) After closing, upon Purchaser contributing 20,000 shares of Purchaser’s
Common Stock (“Contributed Common Stock”), Acquiree shall issue 300 additional
Acquiree Membership Units to the Purchaser so that Purchaser will have a total
of fifty-one percent (51%) of the outstanding Acquiree Membership Units.

(d) Within two trading days following the effectiveness of the RSS on the OTCQB,
Purchaser:

 

(i) Shall issue 230,000 post-RSS shares of Common Stock to Berkman (the “RSS
Completion Shares”).

 

(ii) Shall issue warrants (the “Warrants”), in connection with the Berkman Debt,
exercisable for 15,000,000 shares of Common Stock (“Warrant Shares”) at an
exercise price equal to $2.50 per a share.

 

Berkman and Acquiree acknowledge that the RSS Completion Shares may not be
issued until the Purchaser has received approval form its stockholders to
increase the number of authorized shares of Common Stock. The Purchaser may have
insufficient shares of Common Stock to issue upon exercise of the Warrants until
such stockholder approval is received.

 

(e) If, at any time on or before the third anniversary of the Closing Date,
provided that the Closing Date Common Stock, the RSS Completion Shares and the
Warrant Shares have been registered as required in Section 1.2 and provided
further that the aggregate value of the Closing Date Common Stock, the RSS
Completion Shares and the Warrant Shares equals or exceeds $15,000,000 [whether
or not Berkman or any other Acquiree Member continues to hold such shares or
warrants], then all remaining Acquiree Membership Units not transferred to
Purchaser at the Closing shall, at Purchaser’s option upon notice to the
Acquiree Members, be transferred to Purchaser for the aggregate purchase price
of $1.00. For purposes of this paragraph (e), the value of the Closing Date
Common Stock, the RSS Completion Shares and Warrant Shares shall be the closing
price of the Common Stock the volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on OTCQB, OTCPink, or OTCQX, as
applicable, and in the case of the Warrant Shares, less the exercise price of
the Warrants. If closing transaction prices are not quoted in the primary
market, the vales shall have determined by the average of the closing bid and
asked prices. The Closing Date Common Stock, RSS Completion Shares, Warrant
Shares and the shares which may be issued pursuant to this paragraph 1(e) are
referred to as the “Purchaser Common Stock.”

 

(f) All Purchaser Common Stock and Warrants issued pursuant to this Section
1.1(f) shall be restricted securities as defined in Rule 144 under the
Securities Act of 1933, but shall be subject to the registration rights
described below.

 

1.2 Registration Statement. No later than sixty days after the RSS, a
registration statement (the “Registration Statement”) will be prepared on Form
S-1 or such other form as may be available to Purchaser, and shall be used to
register, to the extent practicable, resales of Closing Date Common Stock, RSS
Completion Shares, Contributed Common Stock, and the Warrant Shares. The terms
and conditions of such registration shall be set forth in a Registration Rights
Agreement, containing customary provisions and reasonably acceptable to
Purchaser and Berkman, to be executed and delivered by Purchaser and the
Acquiree Stockholders at Closing.

 

1.3 Berkman Debt. At Closing. Berkman shall terminate any filings evidencing or
creating a Security Interest on the Company’s assets or securities. At such time
as the condition set forth in Section 1.1(e), above, is satisfied, the loan
payable from Acquiree to Berkman shall be deemed satisfied in full. At the time
such conditions are satisfied, Berkman shall provide purchaser with documents
requested by Purchaser evidencing the satisfaction of the loan payable.

 

1.4 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Eckert Seamans Cherin &
Mellott, LLC in Philadelphia, Pennsylvania, or such other place as Purchaser and
Berkman may agree, on a mutually agreeable date as soon as practicable (and in
any event not later than three (3) Business Days, a Business Day being a day on
which banks are open for normal banking business in the United States after the
satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”). The term “Effective Time” as used in this
Agreement means the 5:00 pm New York City time on the Closing Date.

 

1.5 Actions at the Closing. At the Closing,

 

(a)                Acquiree and the Stockholders shall deliver to Purchaser the
various certificates, instruments and documents referred to in Section 5.2;

(b)               Purchaser shall deliver to Acquiree and the Stockholders the
various certificates, instruments and documents referred to in Section 5.3;

(c)                The Members shall transfer 4,950 Acquiree Membership Units to
the Purchaser pursuant to any documents as may be reasonably require by
Purchaser;

(d)               Purchaser shall have issued the initial shares to Berkman, and
shall deliver certificates for the Initial Shares as soon as practicable
thereafter.

(e)                Purchaser shall deliver to Acquiree and Berkman (i) evidence
that the Purchaser’s board of directors is authorized to consist of individuals
in a number to be determined, (ii) the resignations of all individuals who
served as directors and/or officers of Purchaser immediately prior to the
Closing Date, which resignations shall be effective as of the completion of
Closing, (iii) evidence of the appointment of directors in a number to be
determined to serve immediately following the Effective Time, such directors
having been designated by Berkman immediately prior to the Closing Date, and
(iv) evidence of the appointment of such executive officers of Purchaser to
serve immediately after Closing as shall have been designated by Acquiree,
including the appointments of Lawrence Salvo and a director to be designated by
Berkman.

(f)                Berkman and Salvo shall have transferred all of their shares
in Hema Panama and Rapid to Acquiree.

1.6 Additional Actions. If at any time after the Effective Time, Acquiree shall
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are necessary, desirable or proper (a) to vest,
perfect or confirm, of record or otherwise, in the Purchaser, its right, title
or interest in, to or under any of the rights, privileges, powers, franchises,
properties or assets of Acquiree or (b) otherwise to carry out the purposes of
this Agreement, Purchaser and its proper officers and directors or their
designees shall be authorized (to the fullest extent allowed under applicable
law) to execute and deliver, in the name and on behalf of Acquiree, all such
deeds, bills of sale, assignments and assurances and do, in the name and on
behalf of Acquiree, all such other acts and things necessary, desirable or
proper to vest, perfect or confirm its right, title or interest in, to or under
any of the rights, privileges, powers, franchises, properties or assets of
Acquiree, and otherwise to carry out the purposes of this Agreement.

 

1.7 Fractional Shares. No certificates or scrip representing fractional Initial
Shares shall be issued to Stockholders in connection with the Acquisition and
such Stockholder shall not be entitled to any voting rights, rights to receive
any dividends or distributions or other rights as a stockholder of the Purchaser
with respect to any fractional Initial Shares that would have otherwise been
issued to such Stockholder. In lieu of any fractional Initial Shares that would
have otherwise been issued, each Stockholder that would have been entitled to
receive a fractional Initial Share shall receive such whole number of Initial
Shares as is equal to the precise number of Initial Shares to which such
Stockholder would be entitled, rounded up or down to the nearest whole number
(with a fractional interest equal to 0.5 rounded upward to the nearest whole
number); provided that each such Stockholder shall receive at least one Initial
Share.

 

1.8 Exemption from Registration.

 

(a) Purchaser and Acquiree intend that the shares of Purchaser Common Stock
(including Warrant Shares) and Warrants to be issued pursuant to Section 1.1
hereof in connection with the Acquisition will be issued in a transaction exempt
from registration under the Securities Act of 1933, as amended (“Securities
Act”), by reason of Section 4(2) of the Securities Act, Rule 506 of Regulation D
promulgated by the Purchaser thereunder and/or Regulation S promulgated by the
SEC and that all recipients of such shares of Purchaser Common Stock shall
either be “accredited investors” or not “U.S. Persons” as such terms are defined
in Regulation D and Regulation S, respectively. The shares of Purchaser Common
Stock to be issued pursuant to Section 1.1 hereof will be “restricted
securities” within the meaning of Rule 144 under the Securities Act and may not
be offered, sold, pledged, assigned or otherwise transferred unless (a) a
registration statement with respect thereto is effective under the Securities
Act and any applicable state securities laws, or (b) an exemption from such
registration exists and either the Purchaser receives an opinion of counsel to
the holder of such securities, which counsel and opinion are satisfactory to the
Purchaser, that such securities may be offered, sold, pledged, assigned or
transferred in the manner contemplated without an effective registration
statement under the Securities Act or applicable state securities laws, or the
holder complies with the requirements of Regulation S, if applicable; and the
certificates representing such shares of Purchaser Common Stock will bear an
appropriate legend and restriction on the books of the Purchaser’s transfer
agent to that effect.

 

(b) Purchaser may be deemed a “shell company” as defined in Rule 12b-2 under the
Exchange Act of 1934). Acquiree acknowledges that pursuant to Rule 144(i),
securities issued by a former shell company (such as the Exchange Shares) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after
Purchaser (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, Purchaser is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Exchange
Shares cannot be removed except in connection with an actual sale meeting the
foregoing requirements or pursuant to an effective registration statement.



`.

REPRESENTATIONS AND WARRANTIES OF ACQUIREE AND BERKMAN

 

Acquiree and Berkman represent and warrant to Purchaser that the statements
contained in this Article II are true and correct, except as set forth in the
disclosure schedule provided by Acquiree and Berkman to Purchaser on the date
hereof and accepted in writing by the Purchaser (the “Disclosure Schedule”). The
Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article II, and except to the
extent that it is clear from the context thereof that such disclosure also
applies to any other paragraph, the disclosures in any paragraph of the
Disclosure Schedule shall qualify only the corresponding paragraph in this
Article II. For purposes of this Article II, the phrase “to the knowledge of
Acquiree and Berkman” or any phrase of similar import shall be deemed to refer
to the actual knowledge of the executive officers of Acquiree and Berkman, as
well as any other knowledge which such persons would have possessed had they
made reasonable inquiry with respect to the matter in question.

 

2.1 Organization, Qualification and Corporate Power. Acquiree is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Florida. Hema Panama is a corporation organized,
validly existing and in good standing under the laws of Panama. Rapid is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Florida Acquiree and each of its Subsidiaries is duly qualified
to conduct business and is in good standing under the laws of each jurisdiction
in which the nature of its businesses or the ownership or leasing of its
properties requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have an Acquiree Material Adverse Effect (as
defined below). Acquiree and each of its Subsidiaries have all requisite company
or corporate power and authority to carry on the businesses in which it is
engaged and to own and use the properties owned and used by it. Acquiree and
each of its Subsidiaries has furnished or made available to the Purchaser
complete and accurate copies of its articles of organization and other
organizational documents including, where applicable, its certificate of
formation and/or operating agreement. Acquiree and each of its Subsidiaries is
not in default under or in violation of any provision of its articles of
organization, as amended to date and where applicable, its bylaws, its
certificate of formation, as amended to date, its operating agreement, as
amended to date or any other organizational documents. For purposes of this
Agreement, “Acquiree Material Adverse Effect” means a material adverse effect on
the assets, business, condition (financial or otherwise), results of operations
or future prospects of Acquiree taken as a whole.

 

2.2 Capitalization. The authorized Acquiree Membership Units of Acquiree consist
of 20,000 membership units. As of the date of this Agreement and the Closing,
there are and will be 10,000 Acquiree Membership Units issued and outstanding.
Exhibit A sets forth a complete and accurate list of all holders of Acquiree
Membership Units, indicating the number of Acquiree Membership Units held by
each holder. All of the issued and outstanding Acquiree Membership Units have
been duly authorized and are validly issued, fully paid, nonassessable and free
of all preemptive rights. There are no outstanding or authorized options,
warrants, rights, agreements or commitments to which Acquiree, Berkman or any
other Acquiree Member is a party or which are binding upon Acquiree or any
Acquiree Member providing for the issuance or redemption of any of its
membership units. There are no outstanding or authorized unit appreciation,
phantom units or similar rights with respect to Acquiree. There are no
agreements to which Acquiree is a party or by which it is bound with respect to
the voting (including without limitation voting trusts or proxies), registration
under the Securities Act, or sale or transfer (including without limitation
agreements relating to pre-emptive rights, rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of Acquiree. There are no
agreements with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag- along” rights) of
any securities of Acquiree. All of the issued and outstanding Acquiree
Membership Units were issued in compliance with applicable securities laws.

 

2.3 Authorization of Transaction. The Acquiree and the Members have all
requisite power and authority to execute and deliver this Agreement and to
perform their obligations hereunder. The execution and delivery by Acquiree and
the Members of this Agreement and the consummation by Acquiree of the
transactions contemplated hereby have been duly and validly authorized by all
necessary company action on the part of Acquiree. This Agreement has been duly
and validly executed and delivered by Acquiree and the Members and constitutes a
valid and binding obligation of Acquiree and the Members, enforceable against
Acquiree and the Members in accordance with its terms.

 

2.4 Noncontravention. Neither the execution and delivery by Acquiree and the
Acquiree Members of this Agreement, nor the consummation by Acquiree and the
Members of the transactions contemplated hereby, will (a) conflict with or
violate any provision of Acquiree’s or Acquiree Subsidiary’s articles of
organization, as amended to date, (b) require on the part of Acquiree or
Acquiree Subsidiary any filing with, or any permit, authorization, consent or
approval of, any court, arbitrational tribunal, administrative agency or
commission or other governmental or regulatory authority or agency (a
“Governmental Entity”), except for such permits, authorizations, consents and
approvals for which Acquiree or Acquiree Subsidiary is obligated to use its
Reasonable Best Efforts (as defined in Section 4.1), to obtain pursuant to
Section 4.2(a), (c) conflict with, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of obligations under, create in any Party the right to terminate,
modify or cancel, or require any notice, consent or waiver under, any contract
or instrument to which Acquiree or Acquiree Subsidiary is a party or by which
Acquiree or Acquiree Subsidiary is bound or to which any of their assets is
subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation in any contract or instrument set
forth in Section 2.4 of the Disclosure Schedule, for which Acquiree or Acquiree
Subsidiary is obligated to use its Reasonable Best Efforts to obtain waiver,
consent or approval pursuant to Section 4.2(b), (ii) any conflict, breach,
default, acceleration, termination, modification or cancellation which would not
have an Acquiree Material Adverse Effect and would not adversely affect the
consummation of the transactions contemplated hereby or (iii) any notice,
consent or waiver the absence of which would not have an Acquiree Material
Adverse Effect and would not adversely affect the consummation of the
transactions contemplated hereby, (d) result in the imposition of any Security
Interest (as defined below) upon any assets of Acquiree or Acquiree Subsidiary
or (e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Acquiree or Acquiree Subsidiary or any of its properties or
assets. For purposes of this Agreement: “Security Interest” means any mortgage,
pledge, security interest, encumbrance, charge or other lien (whether arising by
contract or by operation of law), other than (i) mechanic’s, materialmen’s, and
similar liens, (ii) liens arising under worker’s compensation, unemployment
insurance, social security, retirement, and similar legislation, and (iii) liens
on goods in transit incurred pursuant to documentary letters of credit, in each
case arising in the Ordinary Course of Business (as defined below) of Acquiree
or Acquiree Subsidiary and not material to Acquiree; and “Ordinary Course of
Business” means the ordinary course of Acquiree’s business, consistent with past
custom and practice (including with respect to frequency and amount).

 

2.5 Subsidiaries. Except for Rapid, and Hema Panama (“Acquiree Subsidiaries”),
which are wholly owned by Acquiree at closing, Acquiree does not have any
Subsidiaries. For purposes of this Agreement, a “Subsidiary” shall mean any
corporation, partnership, joint venture or other entity in which a Party has,
directly or indirectly, an equity interest representing 50% or more of the
equity securities thereof or other equity interests therein (collectively, the
“Subsidiaries”); “Acquiree Subsidiary” is a Subsidiary of the Acquiree.
“Purchaser Subsidiary” is a Subsidiary of the Purchaser. Except as set forth in
Section 2.5 of the Disclosure Schedule, Acquiree does not control directly or
indirectly or have any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability company, joint
venture, trust or other business association. At Closing, the transfer of 100%
of the equity interests in Hema Panama and Rapid to Acquiree shall have been
duly authorized and effective.

 

2.6 Financial Statements. Acquiree will provide or make available to the
Purchaser prior to the Closing (a) its audited balance sheets as of December 31,
2015 and 2014) (the December 31, 2015 referred to as the “Balance Sheet Date”),
and the related consolidated statements of operations and cash flows for the
annual periods ending December 31, 2015 (the “Year-End Financial Statements”)
and (b) its audited balance sheets” at September 30, 2016 ( the September 30,
2016 Interim Balance Sheet referred to as the “2016 Interim Balance Sheet” ) and
the related statements of operations and cash flows for the nine months ended
September 30, 2016 (collectively, the “Interim Financial Statements”). The
Year-End Financial Statement’s and the Interim Financial Statements are referred
to collectively as the “Financial Statements.” To Berkman’s and Acquiree’s
knowledge, the Financial Statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods covered thereby, fairly present in all material
respects the financial condition, results of operations and cash flows of
Acquiree and its Subsidiaries on a consolidated basis, as of the respective
dates thereof and for the periods referred to therein, comply as to form with
the applicable rules and regulations of the SEC for inclusion of such Financial
Statements in the Purchaser’s filings with the SEC as required by the Securities
Exchange Act of 1934, as amended (the “Exchange Act”),and are consistent in all
material respects with the books and records of Acquiree.

 

2.7 Absence of Certain Changes. Since the Interim Balance Sheet Date, and except
as set forth in Section 2.7 of the Disclosure Schedule, (a) to the knowledge of
Acquiree, there has occurred no event or development which, individually or in
the aggregate, has had, or could reasonably be expected to have in the future,
an Acquiree Material Adverse Effect, and (b) Acquiree has not taken any of the
actions set forth in paragraphs (a) through (m) of Section 4.4.

 

2.8 Undisclosed Liabilities. To the knowledge of Acquiree and its Members,
except as set forth in Section 2.8 of the Disclosure Schedules, Acquiree and the
Acquiree Subsidiaries do not have any liability (whether absolute or contingent,
whether liquidated or unliquidated and whether due or to become due), except for
(a) liabilities shown on the 2016 Interim Balance Sheet, (b) liabilities which
have arisen since the Interim Balance Sheet Date in the Ordinary Course of
Business and (c) contractual and other liabilities incurred in the Ordinary
Course of Business which are not required by GAAP to be reflected on a balance
sheet.

 

2.9 Tax Matters.

 

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

 

(ii) “Tax Returns” means all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with
Taxes.

 

(b) Except as set forth in Section 2.9 of the Disclosure Schedule, Acquiree and
the Acquiree Subsidiaries have filed on a timely basis all Tax Returns that they
were required to file, and all such Tax Returns were complete and, to the
knowledge of Acquiree and its Members, accurate in all material respects.
Neither Acquiree nor any Acquiree Subsidiary has ever been a member of a group
of corporations with which it has filed (or been required to file) consolidated,
combined or unitary Tax Returns other than a group of which only Acquiree and
Acquiree Subsidiaries were members. Acquiree and each Acquiree Subsidiary have
paid on a timely basis all Taxes that were due and payable. The unpaid Taxes of
Acquiree and the Acquiree Subsidiaries for tax periods through the Interim
Balance Sheet Date do not exceed the accruals and reserves for Taxes (excluding
accruals and reserves for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the Interim Balance Sheet.
Neither Acquiree nor any Acquiree Subsidiary has had any actual or potential
liability for any Tax obligation of any taxpayer (including without limitation
any affiliated group of corporations or other entities that included Acquiree or
Acquiree Subsidiaries during a prior period). To the knowledge of Acquiree and
its Members, all Taxes that Acquiree and each Acquiree Subsidiary is or was
required by law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Governmental Entity.

 

(c) Acquiree has delivered or made available to the Purchaser complete and
accurate copies of all income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by Acquiree or any Acquiree
Subsidiary for all years after December 31, 20__. No examination or audit of any
Tax Return of Acquiree or any Acquiree Subsidiary by any Governmental Entity is
currently in progress or, to the knowledge of Acquiree, threatened or
contemplated. Acquiree has not been informed by any jurisdiction that the
jurisdiction believes that Acquiree or any Acquiree Subsidiary was required to
file any Tax Return that was not filed. Neither Acquiree nor any Acquiree
Subsidiary has waived any statute of limitations with respect to Taxes or agreed
to an extension of time with respect to a Tax assessment or deficiency.

 

(d) Neither Acquiree nor any Acquiree Subsidiary: (i) has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(l)(A)(ii)
of the Code; (ii) has no actual or potential liability for any Taxes of any
person (other than Acquiree) under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise; and (iii) has not been required to make
a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b).

 

(e) None of the assets of Acquiree or any Acquiree Subsidiary: (i) is property
that is required to be treated as being owned by any other person pursuant to
the provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code.

 

(f) Neither Acquiree nor any Acquiree Subsidiary has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code.



 

2.10 Assets. Each of Acquiree and the Acquiree Subsidiaries own or lease all
tangible assets reasonably necessary for the conduct of their businesses as
presently conducted and as presently proposed to be conducted. Except as set
forth in Section 2.10 of the Disclosure Schedule, each such tangible asset is
free from material defects, has been maintained in accordance with normal
industry practice, is in operating condition (subject to normal wear and tear)
and is suitable for the purposes for which it presently is used. Except as set
forth in Section 2.10 of the Disclosure Schedule, no asset of Acquiree or any
Acquiree Subsidiary (tangible or intangible) is subject to any Security
Interest.

 

2.11 Owned Real Property. Neither Acquiree nor any Acquiree Subsidiary owns any
real property.

 

2.12 Real Property Leases. Section 2.12 of the Disclosure Schedule lists all
real property leased or subleased to or by Acquiree or any Acquiree Subsidiary
and lists the term of such lease, any extension and expansion options, and the
rent payable thereunder. Acquiree has delivered or made available to the
Purchaser complete and accurate copies of the leases and subleases listed in
Section 2.12 of the Disclosure Schedule. With respect to each lease and sublease
listed in Section 2.12 of the Disclosure Schedule,:

 

(a)                to the knowledge of Acquiree and its Members, the lease or
sublease is legal, valid, binding, enforceable and in full force and effect;

 

(b)               to the knowledge of Acquiree and its Members, the lease or
sublease will continue to be legal, valid, binding, enforceable and in full
force and effect immediately following the Closing in accordance with the terms
thereof as in effect immediately prior to the Closing;

 

(c)                to the knowledge of Acquiree and its Members, Acquiree nor
any Acquiree Subsidiary nor, to the knowledge of Acquiree, any other party, is
in breach or violation of, or default under, any such lease or sublease, and no
event has occurred, is pending or, is threatened, which, after the giving of
notice, with lapse of time, or otherwise, would constitute a breach or default
by Acquiree or any Acquiree Subsidiary or, any other party under such lease or
sublease;

 

(d)               neither Acquiree nor any Acquiree Subsidiary has assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold; and

 

(e)                to the knowledge of Acquiree and its Members, , there is no
Security Interest, easement, covenant or other restriction applicable to the
real property subject to such lease, except for recorded easements, covenants
and other restrictions which do not materially impair the current uses or the
occupancy by Acquiree or any Acquiree Subsidiary of the property subject
thereto.

 

2.13 Contracts.

(a)                Section 2.13 of the Disclosure Schedule lists the following
agreements (written or oral) to which Acquiree or any Acquiree Subsidiary is a
party as of the date of this Agreement:

(i)                 any agreement (or group of related agreements) for the lease
of personal property from or to third parties providing for lease payments in
excess of $25,000 per annum or having a remaining term longer than 12 months;

(ii)               any agreement (or group of related agreements) for the
purchase or sale of products or for the furnishing or receipt of services (A)
which calls for performance over a period of more than one year, (B) which
involves more than the sum of $25,000, or (C) in which Acquiree has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

(iii)             any agreement which, to the knowledge of Acquiree, establishes
a partnership or joint venture;

(iv)             any agreement (or group of related agreements) under which it
has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness (including capitalized lease obligations) involving more
than $25,000 or under which it has imposed (or may impose) a Security Interest
on any of its assets, tangible or intangible;

(v)               any agreement which imposes any current obligation on Acquiree
or any Acquiree Subsidiary with respect to confidentiality or noncompetition;

(vi)             any employment or consulting agreement;

(vii)           any agreement involving any officer, director or member of
Acquiree, any Acquiree Subsidiary or any affiliate, as defined in Rule 12b-2
under Exchange Act, thereof (an “Affiliate”);

(viii)         any agreement under which the consequences of a default or
termination would reasonably be expected to have an Acquiree Material Adverse
Effect;

(ix)             any agreement which contains any provisions requiring Acquiree
or any Acquiree Subsidiary to indemnify any other party thereto (excluding
indemnities contained in agreements for the purchase, sale or license of
products entered into in the Ordinary Course of Business);

(x)               any other agreement (or group of related agreements) either
involving more than $50,000 or not entered into in the Ordinary Course of
Business; and

(xi)             any agreement, other than as contemplated by this Agreement
relating to the sales of securities of Acquiree or any Acquiree Subsidiary to
which Acquiree or any Acquiree Subsidiary is a party.

(b) Acquiree has delivered or made available to the Purchaser a complete and
accurate copy of each agreement listed in Section 2.13 of the Disclosure
Schedule. With respect to each agreement so listed, and except as set forth in
Section 2.13 of the Disclosure Schedule: (i) to the knowledge of Acquiree and
its Members, the agreement is legal, valid, binding and enforceable and in full
force and effect; (ii) to Berkman’s and Acquiree’s knowledge, the agreement will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing; and (iii) neither Acquiree nor any
Acquiree Subsidiary is, nor, to the knowledge of Acquiree and the Members, is
any other party, in breach or violation of, or default under, any such
agreement, and no event has occurred, is pending or, to the knowledge of
Acquiree and the Members, is threatened, which, after the giving of notice, with
lapse of time, or otherwise, would constitute a breach or default by Acquiree or
any Acquiree Subsidiary or, to the knowledge of Acquiree and the Members, any
other party under such contract.

 

(c) Powers of Attorney. Except as set forth in Section 2.13 of the Disclosure
Schedule, there are no outstanding powers of attorney executed on behalf of
Acquiree or any Acquiree Subsidiary.

 

2.14 Insurance. Section 2.14 of the Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which
Acquiree or any Acquiree Subsidiary is a party. Such insurance policies are of
the type and in amounts customarily carried by organizations conducting
businesses or owning assets similar to those of Acquiree or any Acquiree
Subsidiary. There is no material claim pending under any such policy as to which
coverage has been questioned, denied or disputed by the underwriter of such
policy. All premiums due and payable under all such policies have been paid,
Purchaser shall not be liable for retroactive premiums or similar payments, both
Acquiree and any Acquiree Subsidiary is otherwise in compliance in all material
respects with the terms of such policies. Acquiree has no knowledge of any
threatened termination of, or material premium increase with respect to, any
such policy. Each such policy will continue to be enforceable and in full force
and effect immediately following the Effective Time in accordance with the terms
thereof as in effect immediately prior to the Effective Time.

 

2.15 Litigation. As of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or has been
threatened in writing against Acquiree or any Acquiree Subsidiary which (a)
seeks either damages in excess of $10,000 individually, or $25,000 in the
aggregate or (b) if determined adversely to Acquiree or any Acquiree Subsidiary
could have, individually or in the aggregate, an Acquiree Material Adverse
Effect.

 

2.16 Employees.

 

(a)                Except as provided in Disclosure Schedule 2.16, no employees
of Acquiree and the Acquiree Subsidiaries receive annual compensation at a rate
of more than $60,000 per year. Section 2.16 of the Disclosure Schedule contains
a list of all employees, of Acquiree and the Acquiree Subsidiaries who are a
party to a non-competition agreement with Acquiree or any Acquiree Subsidiary;
copies of such agreements have previously been delivered to the Purchaser. To
the knowledge of Acquiree, no key employee or group of employees has any plans
to terminate employment with Acquiree or any Acquiree Subsidiary. No employees
of Acquiree and the Acquiree Subsidiaries are currently on sick leave or have
been so for more than 3 weeks during the past twelve (12) months. No legal or
natural person has a management agreement or an agreement for the rendering of
services with Acquiree or any of the Acquiree Subsidiaries.

(b)               There is no dispute pending or threatened between any of the
Acquiree or any Acquiree Subsidiary and any of their employees. Neither Acquiree
nor any Acquiree Subsidiary is party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes. To the knowledge
of Acquiree and the Members, no organizational effort has been made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of Acquiree or an Acquiree Subsidiary.
To the knowledge of Acquiree and the Members, there are no circumstances or
facts which could individually or collectively give rise to a suit based on
discrimination of any kind.

(c)                There are no delays and during the past two (2) years there
have been no delays in the fulfillment of any obligations towards the employees
or former employees or directors of Acquiree and the Acquiree Subsidiaries that
could lead to a dispute with any of the Acquiree and the Acquiree Subsidiaries.

2.17 Employee Benefits.

 

(a)                For purposes of this Agreement, the following terms shall
have the following meanings:

(i)                 “Employee Benefit Plan” means any “employee pension benefit
plan” (as defined in Section 3(2) of ERISA), any “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), and any other written or oral plan,
agreement or arrangement involving direct or indirect compensation, including
without limitation insurance coverage (including without limitation pension
insurance and excess (excedent) insurance), severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation under US or other applicable laws.

 

(ii)               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(iii)             “ERISA Affiliate” means any entity which is, or at any
applicable time was, a member of (1) a controlled group of corporations (as
defined in Section 414(b) of the Code), (2) a group of trades or businesses
under common control (as defined in Section 414(c) of the Code), or (3) an
affiliated service group (as defined under Section 414(m) of the Code or the
regulations under Section 414(o) of the Code), any of which includes or included
Acquiree.

 

(b)               Section 2.17(b) of the Disclosure Schedule contains a complete
and accurate list of all Employee Benefit Plans maintained, or contributed to,
by Acquiree, any Acquiree Subsidiary or any ERISA Affiliate. Complete and
accurate copies of (i) all Employee Benefit Plans which have been reduced to
writing, (ii) written summaries of all unwritten Employee Benefit Plans, (iii)
all related trust agreements, insurance contracts and summary plan descriptions,
and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R and (for all
funded plans) all plan financial statements for the last five plan years for
each Employee Benefit Plan, have been delivered or made available to the
Purchaser. Each Employee Benefit Plan has been administered in all material
respects in accordance with its terms and each of Acquiree, the Acquiree
Subsidiaries and the ERISA Affiliates has in all material respects met its
obligations with respect to such Employee Benefit Plan and has made all required
contributions thereto. thereto or has made adequate provisions. None of the
Acquiree, any Acquiree Subsidiary or any ERISA Affiliate has any obligation with
respect to Employee Benefit Plans, whether or not conditional or contingent,
including but not limited to back-service obligations, which are not fully
funded or adequately provided for.

(c)                Acquiree, the Acquiree Subsidiaries, and each ERISA Affiliate
and each Employee Benefit Plan are in compliance in all material respects with
the currently applicable provisions of ERISA and the Code and the regulations
thereunder (including without limitation Section 4980 B of the Code, Subtitle K,
Chapter 100 of the Code and Sections 601 through 608 and Section 701 et seq. of
ERISA) and similar obligations under other jurisdictions. All filings and
reports as to each Employee Benefit Plan required to have been submitted to the
Internal Revenue Service or to the United States Department of Labor or any
other governmental or non-governmental US or non-US entity have been duly
submitted.

(d)               To the knowledge of Acquiree and the Members, there are no
Legal Proceedings (except claims for benefits payable in the normal operation of
the Employee Benefit Plans and proceedings with respect to qualified domestic
relations orders) against or involving any Employee Benefit Plan or asserting
any rights or claims to benefits under any Employee Benefit Plan that could give
rise to any material liability.



(e)                All the Employee Benefit Plans that are intended to be
qualified under Section 401(a) of the Code have received determination letters
from the Internal Revenue Service to the effect that such Employee Benefit Plans
are qualified and the plans and the trusts related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, no such determination letter has been revoked and revocation has not been
threatened, and no such Employee Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect, and
no act or omission has occurred, that would adversely affect its qualification
or materially increase its cost. Each Employee Benefit Plan which is required to
satisfy Section 401(k)(3) or Section 401(m)(2) of the Code has been tested for
compliance with, and satisfies the requirements of, Section 401(k)(3) and
Section 401(m)(2) of the Code for each plan year ending prior to the Closing
Date.

(f)                Neither Acquiree, the Acquiree Subsidiaries nor any ERISA
Affiliate has ever maintained an Employee Benefit Plan subject to Section 412 of
the Code or Title IV of ERISA.

(g)               At no time has Acquiree, any Acquiree Subsidiary or any ERISA
Affiliate been obligated to contribute to any “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA).

(h)               There are no unfunded obligations under any Employee Benefit
Plan providing benefits after termination of employment to any employee of
Acquiree or any Acquiree Subsidiary (or to any beneficiary of any such
employee), including but not limited to retiree health coverage and deferred
compensation, but excluding continuation of health coverage required to be
continued under Section 4980B of the Code or other applicable law and insurance
conversion privileges under state law. The assets of each Employee Benefit Plan
which is funded are reported at their fair market value on the books and records
of such Employee Benefit Plan.

(i)                 No act or omission has occurred and no condition exists with
respect to any Employee Benefit Plan maintained by Acquiree, any Acquiree
Subsidiary or any ERISA Affiliate that would subject Acquiree, any Acquiree
Subsidiary or any ERISA Affiliate to (i) any material fine, penalty, tax or
liability of any kind imposed under ERISA or the Code or (ii) any contractual
indemnification or contribution obligation protecting any fiduciary, insurer or
service provider with respect to any Employee Benefit Plan.

(j)                 No Employee Benefit Plan is funded by, associated with or
related to a “voluntary employee’s beneficiary association” within the meaning
of Section 501(c)(9) of the Code.

(k)               Each Employee Benefit Plan is amendable and terminable
unilaterally by Acquiree or an Acquiree Subsidiary at any time without liability
to Acquiree or any Acquiree Subsidiary as a result thereof and no Employee
Benefit Plan, plan documentation or agreement, summary plan description or other
written communication distributed generally to employees by its terms prohibits
Acquiree or any Acquiree Subsidiary from amending or terminating any such
Employee Benefit Plan.

(l)                 Section 2.17(k) of the Disclosure Schedule discloses each:
(i) agreement with any member, director, executive officer or other key employee
of Acquiree or any Acquiree Subsidiary (A) the benefits of which are contingent,
or the terms of which are materially altered, upon the occurrence of a
transaction involving Acquiree or any Acquiree Subsidiary of the nature of any
of the transactions contemplated by this Agreement, (B) providing any term of
employment or compensation guarantee or (C) providing severance benefits or
other benefits after the termination of employment of such director, executive
officer or key employee; (ii) agreement, plan or arrangement under which any
person may receive payments from Acquiree or any Acquiree Subsidiary that may be
subject to the tax imposed by Section 4999 of the Code or included in the
determination of such person’s “parachute payment” under Section 280G of the
Code; and (iii) agreement or plan binding Acquiree or any Acquiree Subsidiary,
including without limitation any stock option plan, stock appreciation right
plan, restricted stock plan, stock purchase plan, severance benefit plan or
Employee Benefit Plan, any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement. The accruals for vacation, sickness and
disability expenses are accounted for on the Acquiree Interim Balance Sheet and
are adequate and materially reflect the expenses associated therewith in
accordance with GAAP.

2.18 Environmental Matters.

 

(a)                To the knowledge of Acquiree and its Members, each of
Acquiree and the Acquiree Subsidiaries have complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have an Acquiree Material Adverse Effect. There is no
pending or, to the knowledge of Acquiree and its Members, threatened civil or
criminal litigation, written notice of violation, formal administrative
proceeding, or investigation, inquiry or information request by any Governmental
Entity, relating to any Environmental Law involving Acquiree or any Acquiree
Subsidiary, except for litigation, notices of violations, formal administrative
proceedings or investigations, inquiries or information requests that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an Acquiree Material Adverse Effect. For purposes of this
Agreement, “Environmental Law” means any national, state, local or foreign
government law, statute, rule or regulation or the common law relating to the
environment, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

(b)               Set forth in Section 2.18(b) of the Disclosure Schedule is a
list of all documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by Acquiree or any Acquiree Subsidiary (whether
conducted by or on behalf of Acquiree, any Acquiree Subsidiary or a third party,
and whether done at the initiative of Acquiree, an Acquiree Subsidiary or
directed by a Governmental Entity or other third party) which were issued or
conducted during the past five years and which Acquiree or any Acquiree
Subsidiary has possession of or access to. A complete and accurate copy of each
such document has been provided to the Purchaser.

 

(c)                To the knowledge of Acquiree and its Members , there is no
material environmental liability with respect to any solid or hazardous waste
transporter or treatment, storage or disposal facility that has been used by
Acquiree or any Acquiree Subsidiary.

 

2.19 Legal Compliance. To the knowledge of Acquiree and its Members, each of
Acquiree and the Acquiree Subsidiaries, and the conduct and operations of their
respective businesses, is in compliance with each applicable law (including
rules and regulations thereunder) of any federal, state, local or foreign
government, or any Governmental Entity, except for any violations or defaults
that, individually or in the aggregate, have not had and would not reasonably be
expected to have an Acquiree Material Adverse Effect. Schedule 2.19 is
certificates of compliance.

 

2.20 Permits. Section 2.20 of the Disclosure Schedule sets forth a list of all
material permits, licenses, registrations, certificates, orders or approvals
from any Governmental Entity (including without limitation those issued or
required under Environmental Laws and those relating to the occupancy or use of
owned or leased real property) (“Permits”) issued to or held by Acquiree or any
Acquiree Subsidiary. Such listed Permits are the only material Permits that are
required for Acquiree or any Acquiree Subsidiary to conduct its business as
presently conducted except for those the absence of which, individually or in
the aggregate, have not had and would not reasonably be expected to have an
Acquiree Material Adverse Effect. Each such Permit is in full force and effect
and, to the knowledge of Acquiree and the Members, no suspension or cancellation
of such Permit is threatened and, to the knowledge of Acquiree and the Members,
there is no reasonable basis for believing that such Permit will not be
renewable upon expiration. Each such Permit will continue in full force and
effect immediately following the Closing.

 

2.21 Certain Business Relationships With Affiliates. Except as listed in Section
2.21 of the Disclosure Schedule, no Affiliate of Acquiree (a) owns any material
property or right, tangible or intangible, which is used in the business of
Acquiree, (b) has any claim or cause of action against Acquiree or any Acquiree
Subsidiary, or (c) owes any money to, or is owed any money by, Acquiree or any
Acquiree Subsidiary. Section 2.21 of the Disclosure Schedule describes any
transactions involving the receipt or payment in between Acquiree, any Acquiree
Subsidiary and any Affiliate thereof which have occurred or existed since
December 31, 2014, other than employment agreements.

 

2.22 Brokers’ Fees. Neither Acquiree nor any Acquiree Subsidiary has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except as
listed in Section 2.21 of the Disclosure Schedule.

 

2.23 Books and Records. The minute books and other similar records of Acquiree
and the Acquiree Subsidiaries contain complete and accurate records, in all
material respects, of all actions taken at any meetings of Acquiree’s or any
Acquiree Subsidiary’s Members, managing board or any committees thereof and of
all written consents executed in lieu of the holding of any such meetings.
Acquiree has provided true and complete copies of all such minute books and
similar records to Purchaser.

 

2.24 Intellectual Property.

 

(a)                Acquiree and each Acquiree Subsidiary owns, is licensed or
otherwise possesses legally enforceable rights to use, license and exploit all
issued patents, copyrights, trademarks, service marks, trade names, trade
secrets, and registered domain names and all applications for registration
therefor (collectively, the "Intellectual Property Rights") and all computer
programs and other computer software, databases, know-how, proprietary
technology, formulae, and development tools, together with all goodwill related
to any of the foregoing (collectively, the "Intellectual Property"), in each
case as is necessary to conduct its business as presently conducted, the absence
of which would be considered reasonably likely to result in an Acquiree Material
Adverse Effect.

 

(b)               Section 2.24(b) of the Disclosure Schedule sets forth, with
respect to all issued patents and all registered copyrights, trademarks, service
marks and domain names registered with any Governmental Entity or for which an
application for registration has been filed with any Governmental Entity, (i)
the registration or application number, the date filed and the title, if
applicable, of the registration or application and (ii) the names of the
jurisdictions covered by the applicable registration or application. Section
2.24(b) of the Disclosure Schedule identifies each agreement currently in effect
containing any ongoing royalty or payment obligations of Acquiree or an Acquiree
Subsidiary in excess of $5,000 per annum with respect to Intellectual Property
Rights and Intellectual Property that are licensed or otherwise made available
to Acquiree.

 

(c)                Except as set forth on Section 2.24(c) of the Disclosure
Schedule, all Intellectual Property Rights that have been registered with any
Governmental Entity are valid and subsisting, except as would not reasonably be
expected to have an Acquiree Material Adverse Effect. As of the Effective Date,
in connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities.

 

(d)               To the knowledge of Acquiree and the Stockholders, neither
Acquiree nor any Acquiree Subsidiary is nor will, as a result of the
consummation of the Acquisition or other transactions contemplated by this
Agreement be, in breach in any material respect of any license, sublicense or
other agreement relating to the Intellectual Property Rights, or any licenses,
sublicenses or other agreements as to which Acquiree is a party and pursuant to
which Acquiree uses any patents, copyrights (including software), trademarks or
other intellectual property rights of or owned by third parties (the "Third
Party Intellectual Property Rights"), the breach of which would be reasonably
likely to result in an Acquiree Material Adverse Effect.

 

(e)                Except as set forth on Section 2.24(e) of the Disclosure
Schedule, neither Acquiree nor any Acquiree Subsidiary has been named as a
defendant in any suit, action or proceeding which involves a claim of
infringement or misappropriation of any Third Party Intellectual Property Right
and neither Acquiree nor any Acquiree Subsidiary has received any notice or
other communication (in writing or otherwise) of any actual or alleged
infringement, misappropriation or unlawful or unauthorized use of any Third
Party Intellectual Property. With respect to its marketed products, Acquiree and
each Acquiree Subsidiary do not, to Acquiree’s knowledge, infringe any third
party intellectual property rights. With respect to its product candidates and
products in research or development, after the same are marketed, neither
Acquiree, nor any Acquiree Subsidiary will, to its knowledge, infringe any third
party intellectual property rights.

 

(f)                To the knowledge of Acquiree and the Stockholders, except as
set forth on Section 2.24(f) of the Disclosure Schedule, no other person is
infringing, misappropriating or making any unlawful or unauthorized use of any
Intellectual Property Rights in a manner that has a material impact on the
business of Acquiree or any Acquiree Subsidiary, except for such infringement,
misappropriation or unlawful or unauthorized use as would be reasonably expected
to have an Acquiree Material Adverse Effect.

 

2.25 Disclosure. No representation or warranty by Acquiree or any Acquiree
Subsidiary contained in this Agreement, and no statement contained in the
Disclosure Schedule or any other document, certificate or other instrument
delivered or to be delivered by or on behalf of Acquiree or any Acquiree
Subsidiary pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading. Acquiree has
disclosed to the Purchaser all material information requested by Purchaser and
to the knowledge of Acquiree and its Members relating to the business of
Acquiree and the Acquiree Subsidiaries or the transactions contemplated by this
Agreement.

 

2.26 Duty to Make Inquiry. To the extent that any of the representations or
warranties in this Article II are qualified by “knowledge” or “belief,” Acquiree
and the Members represent and warrant that they have made due and reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, diligent inquiry by its
directors, officers and key personnel.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Acquiree and the Members that the
statements contained in this Article III are true and correct, except as set
forth in the disclosure schedule provided by Purchaser to Acquiree and the
Stockholders on the date hereof and accepted in writing by Acquiree (the
“Purchaser Disclosure Schedule”). The Purchaser Disclosure Schedule shall be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Article III, and except to the extent that it is clear from
the context thereof that such disclosure also applies to any other paragraph,
the disclosures in any paragraph of the Purchaser Disclosure Schedule shall
qualify only the corresponding paragraph in this Article III. For purposes of
this Article III, the phrase “to the knowledge of the Purchaser” or any phrase
of similar import shall be deemed to refer to the actual knowledge of the
executive officers of the Purchaser, as well as any other knowledge which such
executive officers would have possessed had they made reasonable inquiry with
respect to the matter in question.

 

3.1 Organization, Qualification and Corporate Power. Each of the Purchaser and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the states of their respective formations. Purchaser
is duly qualified to conduct business and is in corporate and tax good standing
under the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified or in good standing would not have an Purchaser
Material Adverse Effect (as defined below). Each of Purchaser and the Purchaser
Subsidiaries has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it. The Purchaser has furnished or made available to Acquiree complete
and accurate copies of its articles of incorporation and bylaws, and the
organizational documents of the Purchaser Subsidiaries. Neither the Purchaser
nor any Purchaser Subsidiary is in default under or in violation of any
provision of its articles of incorporation, as amended to date, or its bylaws,
as amended to date. For purposes of this Agreement, “Purchaser Material Adverse
Effect” means a material adverse effect on the assets, business, condition
(financial or otherwise), results of operations or future prospects of the
Purchaser and its Subsidiaries, taken as a whole.

 

3.2 Capitalization. The authorized capital stock of the Purchaser prior to the
RSS consists of 2,450,000,000 shares of Purchaser Common Stock, of which
903,333,142 shares were issued and outstanding as of the date of this Agreement,
and 1,000,000 shares of preferred stock, par value $0.001 per share, 1,370 of
which were issued and outstanding as of the date of this Agreement. The
Purchaser Common Stock is presently eligible for quotation and trading on the
OTCPink Market and is not subject to any notice of suspension or delisting. The
Purchaser Common Stock is presently registered under Section 12(g) of the
Exchange Act. All of the issued and outstanding shares of Purchaser Common Stock
are duly authorized, validly issued, fully paid, nonassessable and free of all
preemptive rights. All outstanding or authorized options, warrants, rights,
agreements or commitments to which the Purchaser is a party or which are binding
upon the Purchaser providing for the issuance or redemption of any of its
capital stock are set forth on Section 3.2 of the Purchaser Disclosure Schedule.
Except as set forth on the Purchaser Disclosure Schedule there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the Purchaser. There are no agreements to which the Purchaser is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, co-sale rights or “drag-along”
rights) of any securities of the Purchaser. There are no agreements among other
parties, to which the Purchaser is not a party and by which it is not bound,
with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of the Purchaser. All of the issued and outstanding shares of
Purchaser Common Stock were issued in compliance with applicable federal and
state securities laws including, but not limited to, the Securities Act. The
Common Stock to be issued at the Closing, in connection with the exercise of the
Warrants and otherwise as specified in Section 1.1 of this Agreement, when
issued and delivered in accordance with the terms hereof, shall be duly and
validly issued, fully paid and nonassessable and free of all preemptive rights.
At Closing, the Warrant Shares will be duly reserved for issuance upon exercise
of the Warrants.

 

3.3 Authorization of Transaction. Purchaser has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution and delivery by the Purchaser of this
Agreement, and the agreements contemplated hereby and thereby (collectively, the
“Transaction Documentation”), and the consummation by the Purchaser of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Purchaser. This
Agreement has been duly and validly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms.

 

3.4 Noncontravention. Neither the execution and delivery by the Purchaser of
this Agreement or the Transaction Documentation, nor the consummation by the
Purchaser of the transactions contemplated hereby or thereby, will (a) conflict
with or violate any provision of the articles or certificate of incorporation or
bylaws of the Purchaser, (b) require on the part of the Purchaser any filing
with, or permit, authorization, consent or approval of, any Governmental Entity,
(c) conflict with, result in breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any Party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which the Purchaser is a party or by which it is bound or to which any of its
assets are subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not have an Purchaser
Material Adverse Effect and would not adversely affect the consummation of the
transactions contemplated hereby or (ii) any notice, consent or waiver the
absence of which would not have an Purchaser Material Adverse Effect and would
not adversely affect the consummation of the transactions contemplated hereby,
(d) result in the imposition of any Security Interest upon any assets of the
Purchaser or (e) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Purchaser or any of its properties or assets.

 

3.5 Subsidiaries.

 

(a)                Purchaser has no Subsidiaries except as set forth on Section
3.5 of the Purchaser Disclosure Schedules. Each Purchaser subsidiary is a
corporation duly organized, validly existing and in corporate and tax good
standing under the laws of the jurisdiction of its incorporation.

 

(b)               At all times from the date of incorporation of Purchaser,
through the date of this Agreement, the business and operations of Purchaser
have been conducted exclusively through Purchaser or one of the Purchaser
Subsidiaries.

 

(c)                Purchaser does not control directly or indirectly or have any
direct or indirect participation or similar interest in any corporation,
partnership or limited liability company, joint venture, trust or business
association which is not a Subsidiary.

 

3.6 Exchange Act Reports. Purchaser has furnished or made available to Acquiree
complete and accurate copies, as amended or supplemented, of its (a) Annual
Report on Form 10-K for the fiscal year ended July 31, 2015, as filed with the
SEC, which contained audited balance sheets of Purchaser as of July 31, 2015 and
2014, and the related statements of operations, changes in shareholders’ equity
and cash flows for the years then ended; and (b) all other reports filed by
Purchaser under the Exchange Act with the SEC (such reports are collectively
referred to herein as the “Purchaser Reports”). The Purchaser Reports constitute
all of the documents required to be filed by Purchaser with the SEC under the
Exchange Act, through the date of this Agreement. The Purchaser Reports complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder when filed. As of the date hereof, there are no
outstanding or unresolved comments in comment letters received from the staff of
the SEC with respect to any of the Purchaser Reports. As of their respective
dates, the Purchaser Reports did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

3.7 Compliance with Laws. Each of Purchaser and its Subsidiaries:

 

(a)                and the conduct and operations of their respective
businesses, are in compliance with each applicable law (including rules and
regulations thereunder) of any federal, state, local or foreign government, or
any Governmental Entity, except for any violations or defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an Purchaser Material Adverse Effect;

 

(b)               has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;

 

(c)                has not, and to the knowledge of Purchaser, the past and
present officers, directors and Affiliates of Purchaser have not, been the
subject of, nor does any officer or director of Purchaser have any reason to
believe Purchaser or any of its officers, directors or Affiliates will be the
subject of, any civil or criminal proceeding or investigation by any federal or
state agency alleging a violation of securities laws;

 

(d)               has not been the subject of any voluntary or involuntary
bankruptcy proceeding, nor has it been a party to any material litigation;

 

(e)                has not, and to the knowledge of Purchaser, the past and
present officers, directors and Affiliates have not, been the subject of, nor
does any officer or director of Purchaser have any reason to believe that
Purchaser or any of its officers, directors or affiliates will be the subject
of, any civil, criminal or administrative investigation or proceeding brought by
any federal or state agency having regulatory authority over such entity or
person; and

 

(f)                does not and will not on the Closing, have any liabilities,
contingent or otherwise, including but not limited to notes payable and accounts
payable, and is not a party to any executory agreements.

 

3.8 Financial Statements. The audited financial statements and unaudited interim
financial statements of Purchaser included in the Purchaser Reports
(collectively, the “Purchaser Financial Statements”) (i) complied as to form in
all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of
Purchaser as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent with the books and records of Purchaser.

 

3.9 Absence of Certain Changes. Since the date of the balance sheet contained in
the most recent Purchaser Report, there has occurred no event or development
which, individually or in the aggregate, has had, or could reasonably be
expected to have in the future, a Purchaser Material Adverse.

 

3.10 Litigation. Except as disclosed in the Purchaser Reports, as of the date of
this Agreement, there is no Legal Proceeding which is pending or, to Purchaser’s
knowledge, threatened against Purchaser or any Subsidiary of Purchaser which, if
determined adversely to Purchaser or such Subsidiary, could have, individually
or in the aggregate, a Purchaser Material Adverse Effect or which in any manner
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

 

3.11 Undisclosed Liabilities. None of Purchaser and its Subsidiaries has any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on the balance sheet contained in the most recent Purchaser
Report, (b) liabilities which have arisen since the date of the balance sheet
contained in the most recent Purchaser Report in the Ordinary Course of Business
which do not exceed $5,000 and (c) contractual and other liabilities incurred in
the Ordinary Course of Business which are not required by GAAP to be reflected
on a balance sheet.

 

3.12 Tax Matters.

 

(a)                Except as disclosed in Section 3.12(a) of the Purchaser
Disclosure Schedule, each of Purchaser and the Subsidiaries has filed on a
timely basis all Tax Returns that it was required to file, and to the knowledge
of Purchaser, the past and present officers, directors and Affiliates of
Purchase, all such Tax Returns were complete and accurate in all material
respects. Neither the Purchaser nor any Purchaser Subsidiary is or has ever been
a member of a group of corporations with which it has filed (or been required to
file) consolidated, combined or unitary Tax Returns, other than a group of which
only Purchaser and the Purchaser Subsidiaries are or were members. Each of
Purchaser and the Purchaser Subsidiaries has paid on a timely basis all Taxes
that were due and payable. The unpaid Taxes of Purchaser and the Purchaser
Subsidiaries for tax periods through the date of the balance sheet contained in
the most recent Purchaser Report do not exceed the accruals and reserves for
Taxes (excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on such balance sheet.
Neither Purchaser nor any Purchaser Subsidiary has any actual or potential
liability for any Tax obligation of any taxpayer (including without limitation
any affiliated group of corporations or other entities that included Purchaser
or any Purchaser Subsidiary during a prior period) other than Purchaser and the
Purchaser Subsidiaries. To the knowledge of Purchaser, the past and present
officers, directors and Affiliates of Purchaser, all Taxes that Purchaser or any
Purchaser Subsidiary is or was required by law to withhold or collect have been
duly withheld or collected and, to the extent required, have been paid to the
proper Governmental Entity.

 

(b)               Purchaser has delivered or made available to Acquiree complete
and accurate copies of all U.S. federal income Tax Returns, examination reports
and statements of deficiencies assessed against or agreed to by Purchaser or any
Subsidiary since July 31, 2014. No examination or audit of any Tax Return of
Purchaser or any Purchaser Subsidiary by any Governmental Entity is currently in
progress or, to the knowledge of Purchaser, threatened or contemplated. Neither
Purchaser nor any Purchaser Subsidiary has been informed by any jurisdiction
that the jurisdiction believes that Purchaser or such Subsidiary was required to
file any Tax Return that was not filed. Neither Purchaser nor any Purchaser
Subsidiary has waived any statute of limitations with respect to Taxes or agreed
to an extension of time with respect to a Tax assessment or deficiency.

 

(c)                Neither Purchaser nor any Purchaser Subsidiary: (i) is a
“consenting corporation” within the meaning of Section 341(f) of the Code, and
none of the assets of Purchaser or the Purchaser Subsidiaries are subject to an
election under Section 341(f) of the Code; (ii) has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code;
(iii) has made any payments, is obligated to make any payments, or is a party to
any agreement that could obligate it to make any payments that may be treated as
an “excess parachute payment” under Section 280G of the Code; (iv) has any
actual or potential liability for any Taxes of any person (other than Purchaser
and its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; or (v) is or has been required to make a
basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or Treasury
Regulation Section 1.337(d)-2(b).

 

(d)               None of the assets of Purchaser or any Purchaser Subsidiary:
(i) is property that is required to be treated as being owned by any other
person pursuant to the provisions of former Section 168(f)(8) of the Code; (ii)
is “tax-exempt use property” within the meaning of Section 168(h) of the Code;
or (iii) directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code.

 

(e)                Neither Purchaser nor any Purchaser Subsidiary has undergone
a change in its method of accounting resulting in an adjustment to its taxable
income pursuant to Section 481 of the Code.

 

3.13 Assets. Purchaser owns or leases all tangible assets necessary for the
conduct of its businesses as presently conducted and as presently proposed to be
conducted. Each such tangible asset is free from material defects, has been
maintained in accordance with normal industry practice, is in good operating
condition and repair (subject to normal wear and tear) and is suitable for the
purposes for which it presently is used. Except as set forth in Schedule 3.13 of
the Purchaser Disclosure Schedule, no asset of Purchaser or any Purchaser
Subsidiary (tangible or intangible) is subject to any Security Interest.

 

3.14 Owned Real Property. Neither Purchaser nor any Purchaser Subsidiary owns
any real property.

 

3.15 Real Property Leases. Section 3.15 of the Purchaser Disclosure Schedule
lists all real property leased or subleased to or by the Purchaser or any
Purchaser Subsidiary and lists the term of such lease, any extension and
expansion options, and the rent payable thereunder. Purchaser has delivered or
made available to Acquiree complete and accurate copies of the leases and
subleases listed in Section 3.15 of the Purchaser Disclosure Schedule. With
respect to each lease and sublease listed in Section 3.15 of the Purchaser
Disclosure Schedule:

 

(a)                to the knowledge of Purchaser, the past and present officers,
directors and Affiliates of Purchaser, the lease or sublease is legal, valid,
binding, enforceable and in full force and effect;

 

(b)               to the knowledge of Purchaser, the past and present officers,
directors and Affiliates of Purchaser, the lease or sublease will continue to be
legal, valid, binding, enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing;

 

(c)                to the knowledge of Purchaser, the past and present officers,
directors and Affiliates of Purchaser, neither Purchaser nor any Purchaser
Subsidiary is in breach or violation of, or default under, any such lease or
sublease, and no event has occurred, is pending or, to the knowledge of
Purchaser, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by Purchaser or any Purchaser
Subsidiary or, to the knowledge of Purchaser, any other party under such lease
or sublease;

 

(d)               neither Purchaser nor any Purchaser Subsidiary has assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold; and

 

(e)                Purchaser is not aware of any Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by Purchaser or
Purchaser Subsidiary of the property subject thereto.

 

3.16 Contracts.

 

(a)                Section 3.16 of the Purchaser Disclosure Schedule lists the
following agreements (written or oral) to which Purchaser or any Purchaser
Subsidiary is a party as of the date of this Agreement:

 

(i)                 any agreement (or group of related agreements) for the lease
of personal property from or to third parties;

 

(ii)               any agreement (or group of related agreements) for the
purchase or sale of products or for the furnishing or receipt of services;

 

(iii)             any agreement establishing a partnership or joint venture;

 

(iv)             any agreement (or group of related agreements) under which it
has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness (including capitalized lease obligations) involving more
than $5,000 or under which it has imposed (or may impose) a Security Interest on
any of its assets, tangible or intangible;

 

(v)               any agreement concerning confidentiality or noncompetition;

 

(vi)             any employment or consulting agreement;

 

(vii)           any agreement involving any current or former officer, director
or stockholder of Purchaser or any Affiliate thereof;

 

(viii)         any agreement under which the consequences of a default or
termination would reasonably be expected to have an Purchaser Material Adverse
Effect;

 

(ix)             any agreement which contains any provisions requiring Purchaser
or any Purchaser Subsidiary to indemnify any other party thereto (excluding
indemnities contained in agreements for the purchase, sale or license of
products entered into in the Ordinary Course of Business);

 

(x)               any other agreement (or group of related agreements) either
involving more than $5,000 or not entered into in the Ordinary Course of
Business; and

 

(xi)             any agreement, other than as contemplated by the Private
Placement Offering, this Agreement and the Split-Off, relating to the sales of
securities of Purchaser or any Purchaser Subsidiary to which Purchaser or such
Subsidiary is a party.

 

(b)               Purchaser has delivered or made available to Acquiree a
complete and accurate copy of each agreement listed in Section 3.16 of the
Purchaser Disclosure Schedule. With respect to each agreement so listed: (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing; and (iii)
neither Purchaser nor any Purchaser Subsidiary nor, to the knowledge of
Purchaser, any other party, is in breach or violation of, or default under, any
such agreement, and no event has occurred, is pending or, to the knowledge of
Purchaser, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by Purchaser or any Purchaser
Subsidiary or, to the knowledge of the Purchaser, any other party under such
contract.

 

3.17 Reserved

 

3.18 Powers of Attorney. There are no outstanding powers of attorney granted by
or executed on behalf of the Purchaser or any Purchaser Subsidiary.

 

3.19 Employees.

 

(a)                Purchaser Reports contain all material information concerning
the employees of Purchaser.

 

(b)               Neither Purchaser nor any Purchaser Subsidiary is a party to
or bound by any collective bargaining agreement, nor have any of them
experienced any strikes, grievances, claims of unfair labor practices or other
collective bargaining disputes. Purchaser has no knowledge of any organizational
effort made or threatened, either currently or since the date of organization of
Purchaser, by or on behalf of any labor union with respect to employees of
Purchaser or any Purchaser Subsidiary.

 

3.20 Employee Benefits.

 

(a)                Section 3.20(a) of the Purchaser Disclosure Schedule contains
a complete and accurate list of all Employee Benefit Plans maintained, or
contributed to, by Purchaser, any Purchaser Subsidiary or any ERISA Affiliate.
Complete and accurate copies of (i) all Employee Benefit Plans which have been
reduced to writing, (ii) written summaries of all unwritten Employee Benefit
Plans, (iii) all related trust agreements, insurance contracts and summary plan
descriptions, and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
and (for all funded plans) all plan financial statements for the last five plan
years for each Employee Benefit Plan, have been delivered or made available to
Purchaser. Each Employee Benefit Plan has been administered in all material
respects in accordance with its terms and each of Purchaser, the Purchaser
Subsidiaries and the ERISA Affiliates has in all material respects met its
obligations with respect to such Employee Benefit Plan and has made all required
contributions thereto. Purchaser, each Subsidiary of Purchaser, each ERISA
Affiliate and each Employee Benefit Plan are in compliance in all material
respects with the currently applicable provisions of ERISA and the Code and the
regulations thereunder (including without limitation Section 4980 B of the Code,
Subtitle K, Chapter 100 of the Code and Sections 601 through 608 and Section 701
et seq. of ERISA). All filings and reports as to each Employee Benefit Plan
required to have been submitted to the Internal Revenue Service or to the United
States Department of Labor have been duly submitted.

 

(b)               To the knowledge of Purchaser, there are no Legal Proceedings
(except claims for benefits payable in the normal operation of the Employee
Benefit Plans and proceedings with respect to qualified domestic relations
orders) against or involving any Employee Benefit Plan or asserting any rights
or claims to benefits under any Employee Benefit Plan that could give rise to
any material liability.

 

(c)                All the Employee Benefit Plans that are intended to be
qualified under Section 401(a) of the Code have received determination letters
from the Internal Revenue Service to the effect that such Employee Benefit Plans
are qualified and the plans and the trusts related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, no such determination letter has been revoked and revocation has not been
threatened, and no such Employee Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect, and
no act or omission has occurred, that would adversely affect its qualification
or materially increase its cost. Each Employee Benefit Plan which is required to
satisfy Section 401(k)(3) or Section 401(m)(2) of the Code has been tested for
compliance with, and satisfies the requirements of, Section 401(k)(3) and
Section 401(m)(2) of the Code for each plan year ending prior to the Closing
Date.

 

(d)               Neither Purchaser, any Purchaser Subsidiary, nor any ERISA
Affiliate has ever maintained an Employee Benefit Plan subject to Section 412 of
the Code or Title IV of ERISA.

 

(e)                At no time has Purchaser, any Purchaser Subsidiary or any
ERISA Affiliate been obligated to contribute to any “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA).

 

(f)                There are no unfunded obligations under any Employee Benefit
Plan providing benefits after termination of employment to any employee of
Purchaser or any Purchaser Subsidiary (or to any beneficiary of any such
employee), including but not limited to retiree health coverage and deferred
compensation, but excluding continuation of health coverage required to be
continued under Section 4980B of the Code or other applicable law and insurance
conversion privileges under state law. The assets of each Employee Benefit Plan
which is funded are reported at their fair market value on the books and records
of such Employee Benefit Plan.

 

(g)               No act or omission has occurred and no condition exists with
respect to any Employee Benefit Plan maintained by Purchaser, any Purchaser
Subsidiary or any ERISA Affiliate that would subject Purchaser, any Purchaser
Subsidiary or any ERISA Affiliate to (i) any material fine, penalty, tax or
liability of any kind imposed under ERISA or the Code or (ii) any contractual
indemnification or contribution obligation protecting any fiduciary, insurer or
service provider with respect to any Employee Benefit Plan.

 

(h)               No Employee Benefit Plan is funded by, associated with or
related to a “voluntary employee’s beneficiary association” within the meaning
of Section 501(c)(9) of the Code.

 

(i)                 Each Employee Benefit Plan is amendable and terminable
unilaterally by Purchaser at any time without liability to Purchaser as a result
thereof and no Employee Benefit Plan, plan documentation or agreement, summary
plan description or other written communication distributed generally to
employees by its terms prohibits Purchaser from amending or terminating any such
Employee Benefit Plan.

 

(j)                 Section 3.22(j) of the Purchaser Disclosure Schedule
discloses each: (i) agreement with any stockholder, director, executive officer
or other key employee of Purchaser or any Purchaser Subsidiary (A) the benefits
of which are contingent, or the terms of which are materially altered, upon the
occurrence of a transaction involving Purchaser or any Purchaser Subsidiary of
the nature of any of the transactions contemplated by this Agreement, (B)
providing any term of employment or compensation guarantee or (C) providing
severance benefits or other benefits after the termination of employment of such
director, executive officer or key employee; (ii) agreement, plan or arrangement
under which any person may receive payments from Purchaser or any Purchaser
Subsidiary that may be subject to the tax imposed by Section 4999 of the Code or
included in the determination of such person’s “parachute payment” under Section
280G of the Code; and (iii) agreement or plan binding Purchaser or any Purchaser
Subsidiary, including without limitation any stock option plan, stock
appreciation right plan, restricted stock plan, stock purchase plan, severance
benefit plan or Employee Benefit Plan, any of the benefits of which will be
increased, or the vesting of the benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement. To the extent applicable, the
accruals for vacation, sickness and disability expenses are accounted for on the
Purchaser Financial Statements and are adequate and materially reflect the
expenses associated therewith.

 

3.21 Environmental Matters.

 

(a)                Each of Purchaser and the Purchaser Subsidiaries has complied
with all applicable Environmental Laws, except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Purchaser Material Adverse Effect. There is no
pending or, to the knowledge of Purchaser, threatened civil or criminal
litigation, written notice of violation, formal administrative proceeding, or
investigation, inquiry or information request by any Governmental Entity,
relating to any Environmental Law involving Purchaser or any Purchaser
Subsidiary, except for litigation, notices of violations, formal administrative
proceedings or investigations, inquiries or information requests that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an Purchaser Material Adverse Effect.

 

(b)               Set forth in Section 3.21(b) of the Purchaser Disclosure
Schedule is a list of all documents (whether in hard copy or electronic form)
that contain any environmental reports, investigations and audits relating to
premises currently or previously owned or operated by Purchaser or an Purchaser
Subsidiary (whether conducted by or on behalf of Purchaser or a Purchaser
Subsidiary or a third party, and whether done at the initiative of Purchaser or
a Purchaser Subsidiary or directed by a Governmental Entity or other third
party) which were issued or conducted during the past five years and which
Purchaser has possession of or access to. A complete and accurate copy of each
such document has been provided to Acquiree.

 

(c)                Purchaser is not aware of any material environmental
liability of any solid or hazardous waste transporter or treatment, storage or
disposal facility that has been used by Purchaser or any Purchaser Subsidiary.

 

3.22 Permits. Section 3.22 of the Purchaser Disclosure Schedule sets forth a
list of all permits, licenses, registrations, certificates, orders or approvals
from any Governmental Entity (including without limitation those issued or
required under Environmental Laws and those relating to the occupancy or use of
owned or leased real property) (“Purchaser Permits”) issued to or held by
Purchaser or any Purchaser Subsidiary. Such listed Permits are the only
Purchaser Permits that are required for Purchaser and the Purchaser Subsidiaries
to conduct their respective businesses as presently conducted except for those
the absence of which, individually or in the aggregate, have not had and would
not reasonably be expected to have a Purchaser Material Adverse Effect. Each
such Purchaser Permit is in full force and effect and, to the knowledge of
Purchaser, no suspension or cancellation of such Purchaser Permit is threatened
and there is no basis for believing that such Purchaser Permit will not be
renewable upon expiration. Each such Purchaser Permit will continue in full
force and effect immediately following the Closing.

 

 

3.23 Certain Business Relationships With Affiliates. No Affiliate of Purchaser
or of any Purchaser Subsidiary (a) owns any property or right, tangible or
intangible, which is used in the business of Purchaser or any Purchaser
Subsidiary, (b) has any claim or cause of action against Purchaser or any
Purchaser Subsidiary, or (c) owes any money to, or is owed any money by,
Purchaser or any Purchaser Subsidiary. Purchaser Reports contain all material
information concerning transactions and relationships between the Purchaser and
its Subsidiaries on one hand and any of their Affiliates on the other.

 

3.24 Tax-Free Reorganization. DELETED

 

 

3.25 Brokers’ Fees. Neither Purchaser nor the any Purchaser Subsidiary has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

 

3.26 Disclosure. No representation or warranty by Purchaser contained in this
Agreement or in any of the Transaction Documentation, and no statement contained
in any document, certificate or other instrument delivered or to be delivered by
or on behalf of Purchaser or any Purchaser Subsidiary pursuant to this Agreement
or therein, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

 

3.27 Accountants. MNP, LLP and its predecessors (“Auditor”), has been
Purchaser’s registered public accounting firm and in such capacity audited the
financial statements of Purchaser for each of the years ended July 31, 2015,
2014 and 2013. Throughout its engagement by Purchaser, Auditor has been (a) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002), (b) “independent” with respect to Purchaser within
the meaning of Regulation S-X and (c) in compliance with subsections (g) through
(l) of Section 10A of the Exchange Act and the related rules of the Commission
and the Public Company Accounting Oversight Board. The report of Auditor on the
financial statements of Purchaser for the past fiscal year did not contain an
adverse opinion or a disclaimer of opinion, nor was it qualified as to audit
scope or accounting principles, although it did express uncertainty as to
Purchaser’s ability to continue as a going concern. During Purchaser’s most
recent fiscal year and the subsequent interim periods, there have been no
disagreements with Auditor on any matter of accounting principles or practices,
financial statement disclosure, or auditing scope or procedures. None of the
reportable events listed in Item 304(a)(1)(iv) of Regulation S-K occurred with
respect to Auditor.

 

3.28 Minute Books. The minute books and other similar records of Purchaser and
each Purchaser Subsidiary contain, in all material respects, complete and
accurate records of all actions taken at any meetings of directors and
stockholders or actions by written consent in lieu of the holding of any such
meetings since the time of organization of each such corporation through the
date of this Agreement. Purchaser has provided true and complete copies of all
such minute books, and other similar records to Acquiree’s representatives.

 

3.29 Board Action. Purchaser’s Board of Directors has unanimously determined
that the Acquisition is advisable and in the best interests of Purchaser’s
stockholders and is on terms that are fair to such Purchaser stockholders.

 

ARTICLE IV.

COVENANTS

 

4.1 Closing Efforts. Each of the Parties shall use its best efforts, to the
extent commercially reasonable (“Reasonable Best Efforts”), to take all actions
and to do all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, including without limitation using
its Reasonable Best Efforts to ensure that (i) its representations and
warranties remain true and correct in all material respects through the Closing
Date and (ii) the conditions to the obligations of each Party, to the extent in
the control of a Party, to consummate the Acquisition are satisfied.

 

4.2 Governmental and Third-Party Notices and Consents.

 

(a)                Each Party shall use its Reasonable Best Efforts to obtain,
at its expense, all waivers, permits, consents, approvals or other
authorizations from Governmental Entities, and to effect all registrations,
filings and notices with or to Governmental Entities, as may be required for
such Party to consummate the transactions contemplated by this Agreement and to
otherwise comply with all applicable laws and regulations in connection with the
consummation of the transactions contemplated by this Agreement.

 

(b)               Acquiree shall use its Reasonable Best Efforts to obtain, at
its expense, all such waivers, consents or approvals from third parties, and to
give all such notices to third parties, as are required as listed in Section 2.4
of the Disclosure Schedule.

 

4.3 Current Report. As soon as reasonably practicable after the execution of
this Agreement, the Parties shall prepare a current report on Form 8-K relating
to this Agreement and the transactions contemplated hereby (the “Current
Report”). Each of Acquiree and Purchaser shall use its Reasonable Best Efforts
to cause the Current Report to be filed with the SEC within four business days
of the execution of this Agreement and to otherwise comply with all requirements
of applicable federal and state securities laws.

 

4.4 Operation of Acquiree Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Effective Time,
Acquiree shall conduct its operations in the Ordinary Course of Business and in
material compliance with all applicable laws and regulations and, to the extent
consistent therewith, use its Reasonable Best Efforts to preserve intact its
current business organization, keep its physical assets in good working
condition, keep available the services of its current officers and employees and
preserve its relationships with customers, suppliers and others having business
dealings with it to the end that its goodwill and ongoing business shall not,
except as expressly contemplated by this Agreement, be impaired in any material
respect. Without limiting the generality of the foregoing, prior to the
Effective Time, Acquiree shall not, without the written consent of Purchaser
(which shall not be unreasonably withheld or delayed):

 

(a)                issue or sell, or redeem or repurchase, any Acquiree
Membership Units or other securities of Acquiree or other rights to acquire any
such Acquiree Membership Units or other securities (except pursuant to the
conversion or exercise of convertible securities outstanding on the date
hereof), or amend any of the terms of (including without limitation the vesting
of) any such convertible securities;

 

(b)               issue any Acquiree Membership Units or pay any distribution
(whether in cash, stock or property or any combination thereof) in respect of
its Acquiree Membership Units;

 

(c)                create, incur or assume any indebtedness (including
obligations in respect of capital leases) except in the Ordinary Course of
Business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

 

(d)               enter into, adopt or amend any Employee Benefit Plan or any
employment or severance agreement or arrangement or (except for normal increases
in the Ordinary Course of Business for employees who are not Affiliates)
increase in any manner the compensation or fringe benefits of, or materially
modify the employment terms of, its directors, officers or employees, generally
or individually, or pay any bonus or other benefit to its directors, officers or
employees;

 

(e)                acquire, sell, lease, license or dispose of any assets or
property (including without limitation any shares or other equity interests in
or securities of any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of assets in
the Ordinary Course of Business;

 

(f)                mortgage or pledge any of its property or assets or subject
any such property or assets to any Security Interest;

 

(g)               discharge or satisfy any Security Interest or pay any
obligation or liability other than in the Ordinary Course of Business;

 

(h)               amend its charter, by-laws or other organizational documents;

 

(i)                 change in any material respect its accounting methods,
principles or practices, except insofar as may be required by a generally
applicable change in GAAP;

 

(j)                 enter into, amend, terminate, take or omit to take any
action that would constitute a violation of or default under, or waive any
rights under, any material contract or agreement;

 

(k)               institute or settle any Legal Proceeding;

 

(l)                 take any action or fail to take any action permitted by this
Agreement with the knowledge that such action or failure to take action would
result in (i) any of the representations and warranties of Acquiree set forth in
this Agreement becoming untrue or (ii) any of the conditions to the Acquisition
set forth in Article V not being satisfied; or

 

(m)             agree in writing or otherwise to take any of the foregoing
actions.

 

4.5 Access to Acquiree Information.

 

(a)                Acquiree shall permit representatives of Purchaser to have
full access (at all reasonable times, and in a manner so as not to interfere
with the normal business operations of Acquiree) to all premises, properties,
financial and accounting records, contracts, other records and documents, and
personnel, of or pertaining to Acquiree and each Acquiree Subsidiary.

 

(b)               The Confidentiality Agreement dated ________________ between
Purchaser and Acquiree shall remain in full force and effect until Closing, and
shall govern information obtained by Purchaser pursuant to section 4.5(b).

 

4.6 Indemnification.

 

(a)                Except as otherwise contemplated by this Agreement, Purchaser
shall not, for a period of three years after the Effective Time, take any action
to alter or impair any exculpatory or indemnification provisions now existing in
the articles of organization or other formation documents of Acquiree for the
benefit of any individual who served as a director or officer of Acquiree at any
time prior to the Effective Time, except for any changes which may be required
to conform with changes in applicable law and any changes which do not affect
the application of such provisions to acts or omissions of such individuals
prior to the Effective Time.

 

(b)               From and after the Effective Time, Purchaser agrees that it
will, and will cause Acquiree to, indemnify and hold harmless each present and
former Member and officer of Acquiree (the “Indemnified Executives”) against any
costs or expenses (including attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities or amounts paid in settlement incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to matters
existing or occurring at or prior to the Effective Time, whether asserted or
claimed prior to, at or after the Effective Time, to the fullest extent
permitted under Nevada law (and Purchaser and Acquiree shall also advance
expenses as incurred to the fullest extent permitted under Nevada law, provided
the Indemnified Executive to whom expenses are advanced provides an undertaking
to repay such advances if it is ultimately determined that such Indemnified
Executive is not entitled to indemnification).

 

4.7 Quotation of Acquisition Shares. The Purchaser shall take whatever steps are
necessary to cause all of the outstanding shares of Purchaser Common Stock,
including any shares of Purchaser Common Stock that may be issued pursuant to
Section 1.11, to be eligible for quotation on the OTC Markets.

 

4.8 RSS. Following Closing, each party will use its Reasonable Best Efforts to
effectuate the RSS as soon as practicable.

 

4.9 No Shorting. Each of the Purchaser and Acquiree shall use its Reasonable
Best Efforts to ensure that each officer, director, and/or key employee of
Purchaser beneficially owning 10% or more of the Purchaser Common Stock after
giving effect to the Acquisition (each a “Restricted Holder”), agrees that it
will not, for a period commencing on the date hereof and terminating two years
after the Effective Time, directly or indirectly, effect or agree to effect any
short sale (as defined in Rule 200 under Regulation SHO of the Exchange Act),
whether or not against the box, establish any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) with respect to the Purchaser
Common Stock, borrow or pre-borrow any shares of Purchaser Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to the Purchaser Common Stock or with respect to any security that
includes, relates to or derives any significant part of its value from the
Purchaser Common Stock or otherwise seek to hedge its position in the Purchaser
Common Stock (each, a “Prohibited Transaction”).

 

4.10 Appointment of Additional Directors. As soon as practicable after Closing,
Purchaser shall appoint at least two additional persons to serve on its board of
directors, each of which shall be independent.

 

ARTICLE V.

CONDITIONS TO CONSUMMATION OF ACQUISITION

 

5.1 Conditions to Each Party’s Obligations. The respective obligations of each
Party to consummate the Acquisition are subject to the satisfaction of the
following conditions:

 

(a)                satisfactory completion by Purchaser and Acquiree of all
necessary due diligence;

 

(b)               consummation of all required definitive instruments and
agreements specified in this Agreement, in forms acceptable to Acquiree and
Purchaser;

 

(c)                Acquiree and Purchaser obtaining all necessary board and
third party consents;

 

(d)               that there be no injunction or order in effect by any
governmental authority prohibiting the Acquisition; and

 

(e)                The extinguishment of (i) any and all outstanding shares of
Purchaser’s preferred stock and (ii) any and all outstanding warrants
exercisable for Purchaser Common Stock, on terms reasonably acceptable to
Purchaser and Acquiree.

 

5.2 Conditions to Obligations of the Purchaser. The obligation of Purchaser to
consummate the Acquisition is subject to the satisfaction (or waiver by
Purchaser) of the following additional conditions:

 

(a)                Acquiree shall have obtained (and shall have provided copies
thereof to Purchaser) the written consents of the Acquiree to the execution,
delivery and performance by Acquiree of this Agreement and the other Transaction
Documents to which it is a party, in form and substance satisfactory to
Purchaser;

 

(b)               Acquiree shall have obtained (and shall have provided copies
thereof to the Purchaser) all waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Section 4.2 which are required on the part of Acquiree, except
for any the failure of which to obtain or effect does not, individually or in
the aggregate, have an Acquiree Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement;

 

(c)                the representations and warranties of Acquiree set forth in
this Agreement (when read without regard to any qualification as to materiality
or Material Adverse Effect contained therein) shall be true and correct as of
the date of this Agreement and shall be true and correct as of the Effective
Time as though made as of the Effective Time ( provided , however , that to the
extent such representation and warranty expressly relates to an earlier date,
such representation and warranty shall be true and correct as of such earlier
date), except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, does not have an Acquiree Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

 

(d)               Acquiree shall have performed or complied in all material
respects with its agreements and covenants required to be performed or complied
with under this Agreement as of or prior to the Effective Time;

 

(e)                no Legal Proceeding shall be pending wherein an unfavorable
judgment, order, decree, stipulation or injunction would (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, and no such judgment, order, decree, stipulation or
injunction shall be in effect;

 

(f)                Acquiree shall have delivered to Purchaser a certificate (the
“Acquiree Certificate”) to the effect that each of the conditions specified in
clause (e ) (with respect to Acquiree’s due diligence of the Purchaser) of
Section 5.1 and clauses (a) through (e) (insofar as clause (e) relates to Legal
Proceedings involving Acquiree) of this Section 5.2 is satisfied in all
respects;

 

(g)               the Members shall have agreed not to engage in any Prohibited
Transactions;

 

(h)               the Purchaser shall have received from counsel to Acquiree,
the opinion letter, in form and substance satisfactory to Purchaser, addressed
to the Purchaser and the Placement Agent and dated as of the Closing Date;

 

(i)                 there shall have been no material adverse changes to
Acquiree’s business since the date of this Agreement;

 

(j)                 Acquiree shall have delivered to Purchaser a certification
duly executed by each Member certifying that such person is either an
“accredited investor” or not a “U.S. Person” as such terms are defined in
Regulation D and Regulation S, respectively, under the Securities Act;

 

(k)               Acquiree shall have delivered to Purchaser audited and interim
unaudited financial statements of Acquiree pro forma the Acquisition, compliant
with applicable SEC regulations for inclusion under Item 2.01 (f) and/or
5.01(a)(8) of Form 8-K

 

(l)                 Purchaser’s due diligence shall have confirmed an enterprise
valuation of Acquiree of at least $30,000,000; and

 

5.3 Conditions to Obligations of Acquiree. The obligation of Acquiree to
consummate the Acquisition is subject to the satisfaction (or waiver by
Acquiree) of the following additional conditions:

 

(a)                Purchaser shall have obtained (and shall have provided copies
thereof to Acquiree) the written consents of (i) all of the members of its Board
of Directors, (ii) all of the members of the Board of Directors of Split-Off
Subsidiary, and (iii) the sole stockholder of Split-Off Subsidiary, in each case
to the execution, delivery and performance by the each such entity of this
Agreement and/or the other Transaction Documentation to which each such entity a
party, in form and substance reasonably satisfactory to Acquiree;

 

(b)               Purchaser shall have obtained (and shall have provided copies
thereof to Acquiree) all of the waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Section 4.2 which are required on the part of the Purchaser,
except for any the failure of which to obtain or effect does not, individually
or in the aggregate, have a Purchaser Material Adverse Effect or a material
adverse effect on the ability of the Parties to consummate the transactions
contemplated by this Agreement;

 

(c)                the representations and warranties of the Purchaser set forth
in this Agreement (when read without regard to any qualification as to
materiality or Material Adverse Effect contained therein) shall be true and
correct as of the date of this Agreement and shall be true and correct as of the
Effective Time as though made as of the Effective Time ( provided , however ,
that to the extent such representation or warranty expressly relates to an
earlier date, such representation and warranty shall be true and correct as of
such earlier date), except for any untrue or incorrect representation and
warranty that, individually or in the aggregate, do not have a Purchaser
Material Adverse Effect or a material adverse effect on the ability of the
Parties to consummate the transactions contemplated by this Agreement;

 

(d)               Purchaser shall have performed or complied with its agreements
and covenants required to be performed or complied with under this Agreement as
of or prior to the Effective Time;

 

(e)                no material Legal Proceedings shall be pending or threatened
against Purchaser and no Legal Proceeding shall be pending wherein an
unfavorable judgment, order, decree, stipulation or injunction would (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, and no such judgment, order, decree, stipulation or
injunction shall be in effect;

 

(f)                Purchaser shall have delivered to Acquiree a certificate (the
“Purchaser Certificate”) to the effect that each of the conditions specified in
clause (f) (with respect to Purchaser’s due diligence of Acquiree) of Section
5.1 and clauses (a) through (e) (insofar as clause (e) relates to Legal
Proceedings involving the Purchaser and its Subsidiaries) of this Section 5.3 is
satisfied in all respects;

 

(g)               Acquiree shall have received from counsel to the Purchaser, an
opinion letter, in form and substance satisfactory to Acquiree, addressed to
Acquiree and the Placement Agent and dated as of the Closing Date;

 

(h)               Acquiree shall have received a certificate of Purchaser’s
transfer agent and registrar certifying that as of the Closing Date there are
197,500,000 shares of Purchaser Common Stock issued and outstanding.

 

(i)                 there shall have been no material adverse changes to the
Purchaser’s business since the date of this Agreement; and

 

(j)                 Joseph Moscato shall be appointed as the Purchaser’s
President and Chief Executive Officer; and

 

(k)               each of Acquiree’s designees shall be appointed to serve on
the Board of Directors of Purchaser.

 

ARTICLE VI.

INDEMNIFICATION

 

6.1 Indemnification by Berkman.

 

Berkman shall, for a period commencing from the Closing Date and ending on the
second anniversary of the Closing Date, indemnify Purchaser in respect of, and
hold it harmless against, any and all debts, obligations losses, liabilities,
deficiencies, damages, fines, fees, penalties, interest obligations, expenses or
costs (whether absolute, accrued, contingent, fixed or otherwise, or whether
known or unknown, or due or to become due or otherwise) (including without
limitation amounts paid in settlement, interest, court costs, costs of
investigators, fees and expenses of attorneys, accountants, financial advisors
and other experts, and other expenses of litigation) (collectively, “Damages”)
incurred or suffered by Acquiree or Purchaser or any Affiliate thereof resulting
from:

 

(a)                any misrepresentation or breach of warranty by, or failure to
perform any covenant or agreement of, Acquiree contained in this Agreement or
the Acquiree Certificate;

 

(b)               any claim by a Member or former Member of Acquiree, or any
other person or entity, seeking to assert, or based upon: (i) ownership or
rights to ownership of any Acquiree Membership Units prior to the Effective
Time; (ii) any rights of a Member prior to the Effective Time (other than the
right to receive Exchange Shares pursuant to this Agreement), including any
option, preemptive rights or rights to notice or to vote; (iii) any rights under
the organizational documents of Acquiree prior to the Effective Time; or (iv)
any claim that his, her or its shares were wrongfully repurchased by Acquiree
prior to the Effective Time;

 

(c)                except for brokerage commissions payable in connection with
the Private Placement Offering, any claim for brokers’ or finders’ fees or
agents’ commissions arising from or through Acquiree, any of its pre-Acquisition
Affiliates or any Stockholder in connection with the negotiation or consummation
of the transactions contemplated by this Agreement; and

 

(d)               any violation of, or any liability under, any Environmental
Law (an “Environmental Claim”) relating to or arising from the activities and
operations of Acquiree prior to the Effective Time, regardless of when the
environmental hazard giving rise to such Environmental Claim is discovered.

 

(e)                Notwithstanding the foregoing, except with respect to any
fraud or willful misconduct by Acquiree in connection with this Agreement,
Purchaser’s sole and exclusive right to collect any Damages with respect to
claims resulting from or relating to any misrepresentation or breach of warranty
of or failure to perform any covenant or agreement by Berkman contained in this
Agreement shall be by return of the Purchaser Common Stock or Warrants, with the
Common Stock values at the average closing price of the Purchaser Common Stock
on its primary market during the five trading days preceding the day on which
Berkman receives a Claim Notice, and the Warrants values at the positive
difference between such average trading price and the exercise price of the
warrants.

 

 

6.2 Indemnification by Purchaser. Subject to the limitations provided herein,
Purchaser shall, for a period commencing from the Closing Date and ending on the
second anniversary of the Closing Date, indemnify the Stockholders in respect
of, and hold them harmless against, any and all Damages incurred or suffered by
Stockholders resulting from:

 

(a)                any misrepresentation or breach of warranty by or failure to
perform any covenant or agreement of Purchaser contained in this Agreement or
the Purchaser Certificate; and

 

(b)               excluding broker commissions payable in connection with the
Private Placement Offering, any claim for brokers’ or finders’ fees or agents’
commissions arising from or through Purchaser or any of its pre-Acquisition
Affiliates in connection with the negotiation or consummation of the
transactions contemplated by this Agreement.

 

6.3 Indemnification Claims.

 

(a)                In the event Purchaser or the Members are entitled, or seek
to assert rights, to indemnification under this Article VI, Purchaser or Member
(as the case may be) shall give written notification to the Members or Purchaser
(as the case may be) of the commencement of any suit or proceeding relating to a
third party claim for which indemnification pursuant to this Article VI may be
sought. Such notification shall be given within 20 business days after receipt
by the party seeking indemnification of notice of such suit or proceeding, and
shall describe in reasonable detail (to the extent known by the party seeking
indemnification) the facts constituting the basis for such suit or proceeding
and the amount of the claimed damages; provided, however, that no delay on the
part of the party seeking indemnification in notifying the indemnifying party
shall relieve the indemnifying party of any liability or obligation hereunder
except to the extent of any damage or liability caused by or arising out of such
failure. Within 20 days after delivery of such notification, the indemnifying
party may, upon written notice thereof to the party seeking indemnification,
assume control of the defense of such suit or proceeding with counsel reasonably
satisfactory to the party seeking indemnification; provided that the
indemnifying party may not assume control of the defense of a suit or proceeding
involving criminal liability or in which equitable relief is sought against the
party seeking indemnification. If the indemnifying party does not so assume
control of such defense, the party seeking indemnification shall control such
defense. The party not controlling such defense (the “Non-Controlling Party”)
may participate therein at its own expense; provided that if the indemnifying
party assumes control of such defense and the party seeking indemnification
reasonably concludes that the indemnifying party and the party seeking
indemnification have conflicting interests or different defenses available with
respect to such suit or proceeding, the reasonable fees and expenses of counsel
to the party seeking indemnification shall be considered “Damages” for purposes
of this Agreement. The party controlling such defense (the “Controlling Party”)
shall keep the Non-Controlling Party advised of the status of such suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the Non-Controlling Party with respect thereto. The
Non-Controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such suit or proceeding (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party in the defense of such suit or proceeding. The indemnifying
party shall not agree to any settlement of, or the entry of any judgment arising
from, any such suit or proceeding without the prior written consent of the party
seeking indemnification, which shall not be unreasonably withheld or delayed;
provided that the consent of the party seeking indemnification shall not be
required if the indemnifying party agrees in writing to pay any amounts payable
pursuant to such settlement or judgment and such settlement or judgment includes
a complete release of the party seeking indemnification from further liability
and has no other materially adverse effect on the party seeking indemnification.
The party seeking indemnification shall not agree to any settlement of, or the
entry of any judgment arising from, any such suit or proceeding without the
prior written consent of the indemnifying party, which shall not be unreasonably
withheld or delayed.

 

(b)               In order to seek indemnification under this Article VI, the
party seeking indemnification shall give written notification (a “Claim Notice”)
to the indemnifying party which contains (i) a description and the amount (the
“Claimed Amount”) of any Damages incurred or reasonably expected to be incurred
by the party seeking indemnification, (ii) a statement that the party seeking
indemnification is entitled to indemnification under this Article VI for such
Damages and a reasonable explanation of the basis therefor, and (iii) a demand
for payment (in the manner provided in paragraph (c) below) in the amount of the
Claimed Amount.

 

(c)                Within 20 days after delivery of a Claim Notice, the
indemnifying party shall deliver to the party seeking indemnification a written
response (the “Response”) in which the indemnifying party shall: (i) agree that
the party seeking indemnification is entitled to receive all of the Claimed
Amount, (ii) agree that the party seeking indemnification is entitled to receive
part, but not all, of the Claimed Amount (the “Agreed Amount”) or (iii) dispute
that the party seeking indemnification is entitled to receive any of the Claimed
Amount. If the indemnifying party in the Response disputes its liability for all
or part of the Claimed Amount, the indemnifying party and the party seeking
indemnification shall follow the procedures set forth in Section 6.3(d) for the
resolution of such dispute (a “Dispute”).

 

(d)               During the 60-day period following the delivery of a Response
that reflects a Dispute, the indemnifying party and the party seeking
indemnification shall use good faith efforts to resolve the Dispute. If the
Dispute is not resolved within such 60-day period, the indemnifying party and
the party seeking indemnification shall discuss in good faith the submission of
the Dispute to a mutually acceptable alternative dispute resolution procedure
(which may be non-binding or binding upon the parties, as they agree in advance)
(the “ADR Procedure”). In the event the indemnifying party and the party seeking
indemnification agree upon an ADR Procedure, such parties shall, in consultation
with the chosen dispute resolution service (the “ADR Service”), promptly agree
upon a format and timetable for the ADR Procedure, agree upon the rules
applicable to the ADR Procedure, and promptly undertake the ADR Procedure. The
provisions of this Section 6.3(d) shall not obligate the indemnifying party and
the party seeking indemnification to pursue an ADR Procedure or prevent either
such Party from pursuing the Dispute in a court of competent jurisdiction;
provided that, if the indemnifying party and the party seeking indemnification
agree to pursue an ADR Procedure, neither the indemnifying party nor the party
seeking indemnification may commence litigation or seek other remedies with
respect to the Dispute prior to the completion of such ADR Procedure. Any ADR
Procedure undertaken by the indemnifying party and the party seeking
indemnification shall be considered a compromise negotiation for purposes of
federal and state rules of evidence, and all statements, offers, opinions and
disclosures (whether written or oral) made in the course of the ADR Procedure by
or on behalf of the indemnifying party, the party seeking indemnification or the
ADR Service shall be treated as confidential and, where appropriate, as
privileged work product. Such statements, offers, opinions and disclosures shall
not be discoverable or admissible for any purposes in any litigation or other
proceeding relating to the Dispute (provided that this sentence shall not be
construed to exclude from discovery or admission any matter that is otherwise
discoverable or admissible). The fees and expenses of any ADR Service used by
the indemnifying party and the party seeking indemnification shall be considered
to be Damages; provided, that if the indemnifying party are determined not to be
liable for Damages in connection with such Dispute, the party seeking
indemnification shall pay all such fees and expenses.

 

(e)                For purposes of this Section 6.3 and the last two sentences
of Section 6.4, any references to the Acquiree Members or the Indemnifying
Members (except provisions relating to an obligation to make, or a right to
receive, any payments provided for in Section 6.3 or Section 6.4) shall be
deemed to refer to the Indemnification Representative. The Indemnification
Representative shall have full power and authority on behalf of each Member or
Indemnifying Member to take any and all actions on behalf of, execute any and
all instruments on behalf of, and execute or waive any and all rights of,
Members or Indemnifying Members under this Article VI. The Indemnification
Representative shall have no liability to any Member or Indemnifying Member for
any action taken or omitted on behalf of Members or Indemnifying pursuant to
this Article VI.

 

6.4 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement, the Acquiree Certificate or the
Purchaser Certificate shall (a) survive the Closing and any investigation at any
time made by or on behalf of Purchaser or Acquiree and (b) shall expire on the
date two (2) years following the Closing Date. If an party entitled to
indemnification delivers to a party from whom it may seek indemnification
hereunder, before expiration of a representation or warranty, either a Claim
Notice based upon a breach of such representation or warranty, or a notice that,
as a result a legal proceeding instituted by or written claim made by a third
party, the party entitled to indemnification reasonably expects to incur Damages
as a result of a breach of such representation or warranty (an “Expected Claim
Notice”), then such representation or warranty shall survive until, but only for
purposes of, the resolution of the matter covered by such Expected Claim Notice.

 

6.5 Limitations on Claims for Indemnification.

 

(a)                (i) Notwithstanding anything to the contrary herein,
Purchaser shall not be entitled to recover, or be indemnified for, Damages under
this Article VI unless and until the aggregate of all such Damages paid or
payable by the Indemnifying Members collectively exceeds $50,000 (the “Damages
Threshold”) and then, if such aggregate Damages Threshold is reached, Purchaser
shall only be entitled to recover for Damages in excess of such Damages
Threshold.

 

(ii) Except with respect to claims based on fraud or willful misconduct, after
the Closing, the rights of Purchaser under this Article VI shall be the
exclusive remedy of Purchaser with respect to claims resulting from or relating
to any misrepresentation or breach of warranty of or failure to perform any
covenant or agreement by Stockholder contained in this Agreement.

 

(b)               (i) Notwithstanding anything to the contrary herein, the
Stockholders shall not be entitled to recover, or be indemnified for, Damages
under this Article VI unless and until the aggregate of all such Damages paid or
payable by Purchaser collectively exceeds the Damages Threshold and then, if
such aggregate Damages Threshold is reached, Stockholder shall only be entitled
to recover for Damages in excess of such Damages Threshold.

 

(ii) Except with respect to claims based on fraud or willful misconduct, after
the Closing, the rights of Stockholder under this Article VI shall be the
exclusive remedy of Stockholder with respect to claims resulting from or
relating to any misrepresentation or breach of warranty of or failure to perform
any covenant or agreement by Purchaser contained in this Agreement.

 

(iii) Notwithstanding anything in this Agreement to the contrary, except with
respect to any fraud or willful misconduct by Purchaser or its Affiliates in
connection with this Agreement, the delivery to a Stockholder entitled to
indemnification by Purchaser under this Article VI of shares of Purchaser Common
Stock valued as set forth in section 6.1 hereof.

 

(c)                No Indemnifying Stockholder shall have any right of
contribution against the Purchaser or Acquiree after Closing with respect to any
breach by Acquiree of any of its representations, warranties, covenants or
agreements. The amount of Damages recoverable by Purchaser under this Article VI
with respect to an indemnity claim shall be reduced by (i) any proceeds received
by Purchaser with respect to the Damages to which such indemnity claim relates,
from an insurance carrier and (ii) the amount of any tax savings actually
realized by Purchaser, for the tax year in which such Damages are incurred,
which are clearly attributable to the Damages to which such indemnity claim
relates (net of any increased tax liability which may result from the receipt of
the indemnity payment or any insurance proceeds relating to such Damages).

 

ARTICLE VII.

DEFINITIONS

 

For purposes of this Agreement, each of the following defined terms is defined
in the Section of this Agreement indicated below.

 

DEFINED TERM SECTION 2016 Interim Balance Sheet 2.6 Acquiree introduction
Acquiree Certificate 5.2(f) Acquiree Material Adverse Effect 2.1 Acquiree
Membership Units Introduction Acquiree Subsidiary 2.5 Acquisition Introduction
ADR Procedure 6.3(d) ADR Service 6.3(d) Affiliate 2.13(a)(vii) Agreement
Introduction Agreement Amount 6.3(c) Auditors 3.27 Balance Sheet Date 2.6 CERCLA
2.18(a) Claim Notice 6.3(b) Claimed Amount 6.3(b) Closing 1.4 Closing Date 1.4
Closing Date Common Stock   1.1(a) Code Introduction Contemplated Transactions
8.3 Controlling Party 6.3(a) Current Report 4.3 Damages 6.1 Damages Threshold
6.5(a)(i) Defaulting Party 8.6 Disclosure Schedule Article II Dispute 6.3(c)
Effective Time 1.4 Employee Benefit Plan 2.17(a)(i) Environmental Claim 6.1(d)
Environmental Law 2.18(a) ERISA 2.17(a)(ii) ERISA Affiliate 2.17(a)(iii)
Exchange Act 2.6 Expected Claim Notice 6.4 Financial Statements 2.6 GAAP 2.6
Governmental Entity 2.4 Indemnified Executives 4.6(b) Intellectual Property
2.24(a) Intellectual Property Rights 2.24(a) Interim Balance Sheet Data 2.6
Interim Balance Sheets 2.6 Interim Financial Statements 2.6

Legal Proceeding

Member

2.15

Introduction

Non-Controlling Party 6.3(a)

Non-Defaulting Party

Operating Agreement

8.6

1.5

Ordinary Course of Business 3.16(a)(ix) Organization Date 2.9(c) Parties
Introduction Party Introduction Permits 2.20 Prohibited Transaction 4.9
Purchaser Introduction Purchaser Certificate 5.3(f) Purchaser Common Stock  
1.1(e) Purchaser Disclosure Schedule Article III Purchaser Financial Statement
3.8 Purchaser Material Adverse Effect 3.1 Purchaser Permits 3.22 Purchaser
Reports 3.6 Purchaser Subsidiary 2.5 Reasonable Best Efforts 4.1 Registration
Statement 1.2 Reorganization Introduction Response 6.3(c) Restricted Holder 4.9
RSS Introduction RSS Completion Shares 1.1(d) Securities Act 1.8(a) Security
Interest 2.4 Acquisition Introduction   Introduction Subsidiaries 2.5 Subsidiary
2.5 Tax Returns 2.9(a)(ii) Taxes 2.9(a)(i) Third Party Intellectual Property
Rights 2.24(d) Transaction Documentation 3.3 Warrant Shares 1.1(d) Warrants
1.1(d) Year-End Financial Statements 2.6

 

ARTICLE VIII.

TERMINATION

 

8.1 Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual written consent of the Parties.

 

8.2 Termination for Failure to Close. This Agreement shall be automatically
terminated if the Closing Date shall not have occurred by December 15, 2016,
unless such date is extended by mutual written consent of the Parties.

 

8.3 Termination by Operation of Law. This Agreement may be terminated by any
Party hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement (the
“Contemplated Transactions”) illegal or otherwise prohibited, or a court of
competent jurisdiction or any government (or governmental authority) shall have
issued an order, decree or ruling, or has taken any other action restraining,
enjoining or otherwise prohibiting the consummation of such transactions and
such order, decree, ruling or other action shall have become final and
nonappealable.

 

8.4 Termination for Failure to Perform Covenants or Conditions. This Agreement
may be terminated prior to the Effective Time:

 

(a)                by the Purchaser if: (i) any of the representations and
warranties made in this Agreement by Acquiree shall not be materially true and
correct, when made or at any time prior to consummation of the Contemplated
Transactions as if made at and as of such time; (ii) any of the conditions set
forth in Section 5.2 hereof have not been fulfilled in all material respects by
the Closing Date; (iii) Acquiree shall have failed to observe or perform any of
its material obligations under this Agreement; or (iv) as otherwise set forth
herein; or

 

(b)               by Acquiree if: (i) any of the representations and warranties
of the Purchaser shall not be materially true and correct when made or at any
time prior to consummation of the Contemplated Transactions as if made at and as
of such time; (ii) any of the conditions set forth in Section 5.3 hereof have
not been fulfilled in all material respects by the Closing Date; (iii) the
Purchaser shall have failed to observe or perform any of its material
obligations under this Agreement; or (iv) as otherwise set forth herein.

 

8.5 Effect of Termination or Default; Remedies. In the event of termination of
this Agreement as set forth above, this Agreement shall forthwith become void
and there shall be no liability on the part of any Party hereto, provided that
such Party is a Non-Defaulting Party (as defined below). The foregoing shall not
relieve any Party from liability for damages actually incurred as a result of
such Party’s breach of any term or provision of this Agreement.

 

8.6 Remedies; Specific Performance. In the event that any Party shall fail or
refuse to consummate the Contemplated Transactions or if any default under or
beach of any representation, warranty, covenant or condition of this Agreement
on the part of any Party (the “Defaulting Party”) shall have occurred that
results in the failure to consummate the Contemplated Transactions, then in
addition to the other remedies provided herein, the non-defaulting Party (the
“Non-Defaulting Party”) shall be entitled to seek and obtain money damages from
the Defaulting Party, or may seek to obtain an order of specific performance
thereof against the Defaulting Party from a court of competent jurisdiction,
provided that the Non-Defaulting Party seeking such protection must file its
request with such court within forty-five (45) days after it becomes aware of
the Defaulting Party’s failure, refusal, default or breach. In addition, the
Non-Defaulting Party shall be entitled to obtain from the Defaulting Party court
costs and reasonable attorneys’ fees incurred in connection with or in pursuit
of enforcing the rights and remedies provided hereunder.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1 Press Releases and Announcements. No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however , that any Party
may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).

 

9.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning issuance of the Exchange Shares and Article VI concerning
indemnification are intended for the benefit of the Stockholders , (b) the
provisions in Section 4.9 concerning indemnification are intended for the
benefit of the individuals specified therein and their successors and assigns,
and (c) the provisions of Articles II and III covering the representations and
warranties of Acquiree to Purchaser and Purchaser to Acquiree are also intended
for the benefit of the Placement Agent.

 

9.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, with respect to the subject matter hereof.

 

9.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties.

 

9.5 Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.

 

9.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

9.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

If to Acquiree:

 

10102 USA Today Way

Miramar, FL 33014

Attn: Lawrence Salvo, CEO

 

Copy to (which copy shall not constitute notice hereunder):

 

Lamont Neiman & Interian, P.A..

100 North Biscayne Boulevard

Suite 801

Miami, Florida 33132

Attn: Jan Neiman, Esq.

 

If to Purchaser:

 

4145 North Service Road, Suite 200

Burlington, Ontario

Canada L7L 6A3

 

Copy to (which copy shall not constitute notice hereunder):

 

Eckert Seamans Cherin & Mellott, LLC

50 S. 16th Street, 22nd Philadelphia, PA 19102

Attn: Gary Miller, Esq.

Facsimile: (215) 851-8383

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

 

 

9.9 Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

9.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

9.11 Construction.

 

(a)                The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

 

(b)               Any reference to any federal, state, local or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

PURCHASER:

Generex Biotechnology Corporation

 

 

By: /S/

Name: Mark A. Fletcher

Title: Chief Executive Officer

 

 

ACQUIREE:

Hema Diagnostic Systems, LLC

 

 

By:___________/S/_________________

Name: Lawrence Salvo

Title: Chief Executive Officer

 

Member:

 

_/S/_________________



Stephen L. Berkman

 

The following Members acknowledge and consent to the transactions contemplated
by this Agreement and agree to be bound by the provisions of Section 1.1(d)
above, and hereby join in representations and warranties made in Section 2.2,
above:

 

_/S/_________________

Lawrence Salvo

 

 

_/S/_________________



Luis Agudelo

 

